Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 1 of 45



                                    Exhibit 1




                                        3
4833-3164-3583.1
Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 2 of 45




                             ASSET PURCHASE AGREEMENT

                                        By and Among

             CAROL L. FOX, as Chapter 11 Trustee of St. Alexius Properties, LLC,
              St. Alexius Hospital Corporation # 1, and Success Healthcare 2, LLC,

                                             and

                                       [PURCHASER]




                                   Dated __________ , 2020




4840-5529-4911.1
Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 3 of 45



                                                    TABLE OF CONTENTS

INDEX OF SCHEDULES AND EXHIBITS ..................................................................................1

ASSET PURCHASE AGREEMENT ..............................................................................................2

RECITALS ......................................................................................................................................2

AGREEMENT .................................................................................................................................3

ARTICLE I SALE AND TRANSFER OF ASSETS; CONSIDERATION; CLOSING ................3

           1.1        Purchase Price ..........................................................................................................3

           1.2        Deposit .....................................................................................................................3

           1.3        Closing Date.............................................................................................................4

           1.4        Seller Deliverables at Closing ..................................................................................4

           1.5        Purchaser Deliverables at Closing ...........................................................................5

           1.6        Proration and Utilities ..............................................................................................6

           1.7        Transfer of Purchased Assets ...................................................................................7

           1.8        Excluded Assets .......................................................................................................8

           1.9        Transferred Obligations .........................................................................................11

           1.10       Excluded Liabilities ...............................................................................................11

           1.11       Assumption and Assignment of Contracts and Leases ..........................................11

           1.12       Disclaimer of Warranties; Release.........................................................................12

           1.13       Title and Survey .....................................................................................................13

ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER ..................................14

           2.1        Authorization .........................................................................................................14

           2.2        Binding Agreement ................................................................................................14

           2.3        Brokers and Finders ...............................................................................................14

           2.4        Legal Proceedings ..................................................................................................15

           2.5        Condemnation ........................................................................................................15



4840-5529-4911.1
Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 4 of 45



         2.6       OFAC .....................................................................................................................15

         2.7       No Violations .........................................................................................................15

         2.8       Tax Appeals ...........................................................................................................15

         2.9       Seller’s Knowledge ................................................................................................15

ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER ........................16

         3.1       Authorization .........................................................................................................16

         3.2       Binding Agreement ................................................................................................16

         3.3       Organization and Good Standing ...........................................................................16

         3.4       No Violation...........................................................................................................16

         3.5       Brokers and Finders ...............................................................................................17

         3.6       Representations of Sellers ......................................................................................17

         3.7       Legal Proceedings ..................................................................................................17

         3.8       No Knowledge of Seller’s Breach .........................................................................17

         3.9       Ability to Perform ..................................................................................................17

         3.10      Solvency .................................................................................................................17

         3.11      Investigation ...........................................................................................................18

         3.12      OFAC .....................................................................................................................18

         3.13      Purchaser’s Knowledge .........................................................................................18

ARTICLE IV COVENANTS OF SELLER ..................................................................................18

         4.1       Access and Information; Inspections .....................................................................18

         4.2       Consents .................................................................................................................19

         4.3       Seller’s Efforts to Close .........................................................................................19

         4.4       Cost Reports ...........................................................................................................19

         4.5       Medicare and Medicaid Transition Billing ............................................................19

ARTICLE V COVENANTS OF PURCHASER ...........................................................................20


                                                                    ii
4840-5529-4911.1
Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 5 of 45



         5.1       Purchaser’s Efforts to Close...................................................................................20

         5.2       Required Governmental Approvals .......................................................................20

         5.3       Excluded Assets .....................................................................................................20

         5.4       Waiver of Bulk Sales Law Compliance .................................................................21

         5.5       Inspection; Repair and Restoration; Insurance ......................................................21

         5.6       Transfer, Preservation and Access to Records After the Closing ..........................22

         5.7       Misdirected Payments ............................................................................................22

         5.8       Payments on Transition Patient Receivables .........................................................22

ARTICLE VI BANKRUPTCY COURT APPROVAL .................................................................23

         6.1       Bankruptcy Court Approval ...................................................................................23

         6.2       Auction...................................................................................................................24

         6.3       Back-up Bidder ......................................................................................................24

         6.4       Appeal of Sale Order .............................................................................................24

ARTICLE VII SELLER’S CONDITIONS PRECEDENT ...........................................................24

         7.1       Execution and Delivery..........................................................................................24

         7.2       Authorization .........................................................................................................25

         7.3       Covenant Performance ...........................................................................................25

         7.4       Representations and Warranties .............................................................................25

ARTICLE VIII PURCHASER’S CONDITIONS PRECEDENT .................................................25

         8.1       Execution and Delivery..........................................................................................25

         8.2       Authorization .........................................................................................................25

         8.3       Covenant Performance ...........................................................................................25

         8.4       Bankruptcy Court Approval ...................................................................................25

ARTICLE IX TERMINATION .....................................................................................................26

         9.1       Termination ............................................................................................................26


                                                                    iii
4840-5529-4911.1
Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 6 of 45



         9.2       Effect of Termination .............................................................................................27

         9.3       Termination Payment; Deposit ..............................................................................27

ARTICLE X POST-CLOSING MATTERS..................................................................................28

         10.1      Excluded Assets .....................................................................................................28

         10.2      Access to Records ..................................................................................................28

         10.3      Turnover and Accounting of Post-Closing Receipts .............................................30

ARTICLE XI DEFAULT AND TAXES .......................................................................................30

         11.1      Purchaser Default ...................................................................................................30

         11.2      Seller Default .........................................................................................................31

         11.3      No Recourse to Third Parties .................................................................................31

         11.4      Limitation of Seller’s Liability ..............................................................................31

         11.5      Tax Matters; Allocation of Purchase Price ............................................................31

ARTICLE XII RISK OF LOSS .....................................................................................................32

         12.1      Assumption of Risk................................................................................................32

         12.2      Minor Damage .......................................................................................................32

         12.3      Major Damage .......................................................................................................32

         12.4      Definition of “Major” Loss or Damage .................................................................33

ARTICLE XIII MISCELLANEOUS PROVISIONS ....................................................................33

         13.1      Further Assurances and Cooperation .....................................................................33

         13.2      Successors and Assigns..........................................................................................33

         13.3      Governing Law; Venue ..........................................................................................33

         13.4      Amendments ..........................................................................................................34

         13.5      Exhibits, Schedules and Disclosure Schedule .......................................................34

         13.6      Notices ...................................................................................................................34

         13.7      Headings ................................................................................................................35


                                                                    iv
4840-5529-4911.1
Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 7 of 45



         13.8      Joint Authorship .....................................................................................................35

         13.9      Gender and Number; Construction ........................................................................35

         13.10 Third Party Beneficiary..........................................................................................35

         13.11 Expenses and Attorneys’ Fees ...............................................................................35

         13.12 Counterparts ...........................................................................................................35

         13.13 Entire Agreement ...................................................................................................36

         13.14 No Waiver ..............................................................................................................36

         13.15 Severability ............................................................................................................36

         13.16 Time is of the Essence ...........................................................................................36

         13.17 Like Kind Exchange ..............................................................................................36




                                                                   v
4840-5529-4911.1
Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 8 of 45



                         INDEX OF SCHEDULES AND EXHIBITS

Schedules

                              Description
 Schedule 1.4(c)              Owned Real Property
 Schedule 1.7(d)              Business Licenses
 Schedule 1.7(e)              Assigned Contracts
 Schedule 1.8(d)              Excluded Personal Property
 Schedule 1.8(e)              Excluded Intellectual Property
 Schedule 1.8(z)              Additional Excluded Assets
 Schedule 1.9(e)              Additional Transferred Obligations
 Schedule 1.11                Evaluated Contracts
 Schedule 2.3                 Broker and Finder Fees and Commissions (Seller)
 Schedule 2.4                 Legal Proceedings (Seller)
 Schedule 2.7                 No Violation (Seller)
 Schedule 3.4                 No Violation (Purchaser)
 Schedule 3.7                 Legal Proceedings (Purchaser)
 Schedule 11.5                Allocation of Purchase Price


Exhibits

                   Description                                                      Status
 Exhibit 1.2       Escrow Agreement
 Exhibit 1.4(a)    General Assignment, Bill of Sale and Assumption of Liabilities
 Exhibit 1.4(b)    Assignment and Assumption of Real Estate Leases
 Exhibit 1.4(c)    [TBD] Deeds
 Exhibit 1.4(h)    Limited Power of Attorney for use of DEA and Other
                   Registration Numbers, and DEA Order Forms
 Exhibit 1.7       Preliminary Title Report




                                               1
4840-5529-4911.1
Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 9 of 45



                             ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement (the “Agreement”) is made and entered into as of this __
day of ________ , 2020 (the “Execution Date”), by and among Carol L. Fox (the “Seller”), solely
in her capacity as Chapter 11 Trustee of St. Alexius Properties, LLC (“SAP”), St. Alexius Hospital
Corporation # 1 (“SAHC”), and Success Healthcare 2, LLC (“SH2” and, together with SAP and
SAHC, the “Debtors” and, each individually, a “Debtor”), and ______________ (“Purchaser”).
Seller and Purchaser may be referred to herein collectively as the “Parties” and each individually,
as a “Party”.

                                          RECITALS

        A.      SAHC engages in the business of delivering acute care services to the public
through the acute care hospital known as St. Alexius Hospital (the “Hospital”) and operates a
school for the education and training of nursing students known as the Lutheran School of Nursing
(the “Nursing School”). SAP owns and operates certain medical office buildings incident to the
operation of the Hospital and Nursing School located at 3933 South Broadway, St. Louis, Missouri
63118 (the “Broadway Property”) and 3535 South Jefferson Avenue, St. Louis, Missouri 63118
(the “Jefferson Property” and, together with the Broadway Property, the “Properties”),
respectively.

      B.      SAHC and SAP are wholly-owned subsidiaries of SH2, which, in turn, is a wholly-
owned subsidiary of Americore Holdings, LLC (“Americore”).

         C.     On December 31, 2019 (the “Petition Date”), Americore and the Debtors filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C.
§§ 101, et seq. (the “Bankruptcy Code”), in the United States Bankruptcy Court for the Eastern
District of Kentucky (the “Bankruptcy Court”)—thereby commencing the bankruptcy cases
styled In re Americore Holdings, LLC, case no. 19-61608-grs (the “Americore Chapter 11
Case”), In re Success Healthcare 2, LLC, case no. 19-61609-grs (the “SH2 Chapter 11 Case”),
In re St. Alexius Hospital Corporation #1, case no. 19-61610-grs (the “SAHC Chapter 11 Case”),
and In re St. Alexius Properties, LLC, case no. 19-61611-grs (the “SAP Chapter 11 Case” and,
together with the SHA Chapter 11 Case and SAHC Chapter 11 Case, the “Chapter 11 Cases”).
The Chapter 11 Cases are jointly administered under the Americore Chapter 11 Case.

        D.     On February 20, 2020, the Bankruptcy Court entered the Agreed Order Appointing
Chapter 11 Trustee (the “Trustee Order”). By and through the Trustee Order, the Bankruptcy
Court ordered the Office of the United States Trustee (the “U.S. Trustee”) to appoint a chapter 11
trustee pursuant to Section 1104 of the Bankruptcy Code. On February 21, 2020, the U.S. Trustee
appointed Seller as chapter 11 trustee of the Debtors in the Chapter 11 Cases.

       E.      On April 24, 2020, Seller filed the Trustee’s Motion for Entry of an Order: (I)
Approving Bidding Procedures in Connection with the Sale of Substantially all of the Debtors’
Assets (St. Alexius), (II) Establishing Procedures for the Assumption and/or Assignment by the
Trustee of Certain Executory Contracts and Unexpired Leases, (III) Approving the Form and
Manner of Notice of Bidding Procedures, (IV) Setting Objection Deadlines, and (V) Granting
Related Relief (the “Bidding Procedures Motion”). By and through the Bidding Procedures


                                                2
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 10 of 45



Motion, Seller sought approval of certain procedures for the sale of substantially all the Debtors’
assets outside the ordinary course of business. On May 12, 2020, the Bankruptcy Court entered
an order granting the Bidding Procedures Motion (the “Bidding Procedures Order”).1

       F.      On June 1, 2020, the Trustee filed the Trustee’s Motion for Entry of Order: (A)
Authorizing the Sale of Substantially All of the Debtors’ Assets (St. Alexius) in Accordance with
Approved Bid Procedures; (B) Authorizing the Assumption and Assignment of Executory
Contracts and Unexpired Leases in Accordance with Approved Bid Procedures; and (C) Granting
Related Relief (the “Sale Motion”) [Docket No. 593].

       G.      Subject to Bankruptcy Court approval of the transactions contemplated herein,
Purchaser desires to purchase and acquire from Seller, and Seller desires to sell and assign to
Purchaser (the “Sale”), the assets, rights and interests described in Section 1.7 below for the
consideration and upon the terms and conditions set forth in this Agreement.

                                                 AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing premises, which are hereby
incorporated and made part of this Agreement, and the mutual promises and covenants contained
in this Agreement, the receipt and sufficiency of such consideration are hereby acknowledged, and
for their mutual reliance, the Parties hereto agree as follows:

                                            ARTICLE I
                                  SALE AND TRANSFER OF ASSETS;
                                    CONSIDERATION; CLOSING

        1.1     Purchase Price. Subject to the terms and conditions of this Agreement, the purchase
price (“Purchase Price”) for the Purchased Assets (defined below) shall consist of the sum of
[CASH PAYMENT AMOUNT ($ ____________ )]. The Purchase Price is exclusive of any
additional fees, costs or expenses Purchaser is obligated to pay or reimburse under this Agreement.
Pursuant to Section 11.5(b),2 the Purchase Price shall be allocated among the Purchased Assets as
provided on Schedule 11.5.

        1.2    Deposit. Not later than three (3) business days after the Execution Date, Purchaser
shall pay an amount equal to [DEPOSIT AMOUNT ($____________ )] [TEN PERCENT (10%)
OF PURCHASE PRICE] (the “Deposit”), by cashier’s check or wire transfer to First American
Title Insurance Company, National Commercial Services, 420 S Orange Avenue, Suite 250,
Orlando, FL 32801, Attn: Rachael Yenque (the “Escrow Agent”) pursuant to the Escrow
Agreement attached hereto as Exhibit 1.2, as a deposit for the acquisition of the Purchased Assets.
Purchaser shall pay all fees of the Escrow Agent (the “Escrow Fees”). Purchaser’s payment of
the Escrow Fees shall be in addition to and shall not be credited against or otherwise reduce the
Purchase Price. The Deposit shall be non-refundable in all events, except in the event that the

1
  Unless otherwise defined herein, any capitalized term shall have the meaning ascribed to such term in the Bidding
Procedures Motion or, if not defined therein, under Section 101 of the Bankruptcy Code.
2
 Unless otherwise noted, any reference to “Section” or “Article” refer to the designated Section or Article of this
Agreement.

                                                          3
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 11 of 45



Closing does not occur due to Purchaser’s or Seller’s termination of the Agreement pursuant to
Sections 9.1(a), (c), (d), (f), (g), (h), (i), or (j). Upon Closing, the amount of the Deposit, less any
unpaid amounts due and owing by Purchaser to Seller under this Agreement as of the Closing
Date, shall be credited against the unpaid balance of the Purchase Price.

       1.3     Closing Date. The consummation of the Sale (the “Closing”) shall take place at
[LOCATION] within five (5) business days following the entry of an order of the Bankruptcy
Court approving the Sale; provided, however, the date on which the Closing occurs (the “Closing
Date”) shall occur not later than July 14, 2020, unless such deadline is extended by Seller, in her
sole and absolute discretion. The Closing shall be deemed effective as of 12:01 a.m. Eastern time
on the Closing Date (the “Effective Time”).

      1.4    Seller Deliverables at Closing. At or before the Closing, Seller shall deliver to
Escrow Agent the following, duly executed by Seller where appropriate:

               1.4.1 General Assignment, Bill of Sale and Assumption of Liabilities in the form
of Exhibit 1.4(a) attached hereto (the “Bills of Sale”);

               1.4.2 Assignment and Assumption of Real Estate Leases (the “Real Estate
Assignments”) in the form of Exhibit 1.4(b) attached hereto with respect to any real property
leases included in the Assigned Contracts (the “Assigned Leases”);

                1.4.3 [TBD] Deeds in the form of Exhibit 1.4(c) attached hereto with respect to
the real property listed in Schedule 1.4(c) (the “Owned Real Property”);

                   1.4.4   a certified copy of the Sale Order (defined below);

                   1.4.5   evidence of payment or escrowing of all Cure Costs (defined below);

              1.4.6 to the extent not previously delivered to Purchaser, any contracts, licenses
and permits with respect to the Owned Real Property, if any, together with any property files and
records material to the operation and maintenance of the Owned Real Property in the possession
of Seller;

               1.4.7 favorable original certificates of good standing, or comparable status, of
each Debtor, issued by the respective states of incorporation of each Debtor, dated no earlier than
a date which is fifteen (15) calendar days prior to the Closing Date;

            1.4.8 Limited Power of Attorney for use of DEA and Other Registration Numbers
and DEA Order Forms, if any, in the form of Exhibit 1.4(h) attached hereto (the “Power of
Attorney”);

                1.4.9 Certifications executed by Seller, pursuant to and in full compliance with
Section 1445 of the Internal Revenue Code and the regulations issued thereunder, declaring that
Seller is not a foreign corporation, foreign partnership, foreign trust or foreign estate, as those
terms are defined in the Internal Revenue Code and Income Tax Regulations;

                   1.4.10 the Settlement Statement (defined below); and

                                                    4
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 12 of 45



                1.4.11 any such other instruments, certificates, consents or other documents which
Purchaser and Seller mutually deem reasonably necessary, or which the Title Company requires
to carry out the transactions contemplated by this Agreement and to comply with the terms hereof.

       All closing documents required under Section 1.4 shall be delivered on a “As Is, Where Is”
basis and without any representation or warranties (as provided in Section 1.12) and with no
ongoing recourse to the Seller following the Closing Date, except for Seller’s obligations to pay
the Cure Costs, if any, which shall survive the Closing.

       1.5     Purchaser Deliverables at Closing. At or before the Closing, unless otherwise
provided in this Section 1.5, Purchaser shall deliver to Escrow Agent the following, duly executed
by Purchaser where appropriate:

               1.5.1 not later than one (1) business day before Closing, payment of funds equal
to the unpaid portion of the Purchase Price, plus any unpaid amounts due and owing by Purchaser
to Seller under this Agreement, which funds shall be paid via cashier’s check or wire transfer to
Escrow Agent per instructions provided by Seller;

               1.5.2 a certificate of any officer or authorized agent of Purchaser certifying to
Seller (a) compliance with Purchaser’s covenants set forth in this Agreement, (b) that Purchaser
has obtained all material licenses, permits, certificates of need and authorizations from
governmental agencies or governmental bodies that are necessary or required for completion of
the transactions contemplated by this Agreement, and (c) that all of the conditions contained in
Article VII have been satisfied except those, if any, waived in writing by Purchaser;

               1.5.3 a duly executed certificate of an officer of Purchaser certifying to Seller (a)
the incumbency of the officers of Purchaser on the Execution Date and on the Closing Date and
bearing the authentic signatures of all such officers who shall execute this Agreement on behalf of
the Purchaser and any additional documents contemplated by this Agreement and (b) the due
adoption and text of the resolutions with respect to Purchaser authorizing the execution, delivery
and performance of this Agreement and all additional documents contemplated by this Agreement,
and that such resolutions have not been amended or rescinded and remain in full force and effect
on the Closing Date;

               1.5.4 favorable original certificate of good standing, or comparable status, of
Purchaser, issued by the [_________] Secretary of State dated no earlier than a date which is fifteen
(15) calendar days prior to the Closing Date;

                   1.5.5   the Bills of Sale, executed by Purchaser;

                   1.5.6   the Real Estate Assignments, executed by Purchaser;

                   1.5.7   the Transfer Agreement, duly executed by Purchaser;

              1.5.8 copies of all third party consents, if any, obtained by Purchaser in
connection with the assumption and assignment to Purchaser of the Assigned Contracts;

                   1.5.9   the Power of Attorney, executed by Purchaser;

                                                    5
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 13 of 45



                1.5.10 Certifications executed by Seller, pursuant to and in full compliance with
Section 1445 of the Internal Revenue Code and the regulations issued thereunder, declaring that
Seller is not a foreign corporation, foreign partnership, foreign trust or foreign estate, as those
terms are defined in the Internal Revenue Code and Income Tax Regulations;

                   1.5.11 the Settlement Statement; and

                1.5.12 any such other instruments, certificates, consents or other documents which
Purchaser and Seller mutually deem reasonably necessary, or which the Title Company requires
to carry out the transactions contemplated by this Agreement and to comply with the terms hereof.

        1.6     Proration and Utilities. All items of income and expense listed below with respect
to the Purchased Assets shall be prorated in accordance with the principles and the rules for the
specific items set forth hereafter:

                 1.6.1 To the extent not otherwise prorated or provided for pursuant to this
Agreement, at Closing, or as promptly as possible following the Closing, Purchaser and Seller
shall prorate (as of the Effective Time), if applicable, real estate and personal property lease
payments, real estate and personal property taxes, assessments and other similar charges against
real estate (including any penalties and interest associated therewith), plus all other expenses which
are normally prorated upon the sale of assets of a going concern. As to power and utility charges,
“final readings” as of the Effective Time (or if not feasible, as of the calendar day immediately
prior to the Effective Time) shall be ordered from the utilities; the cost of obtaining such “final
readings,” if any, to be paid for by Purchaser. If the actual ad valorem tax bills have not been
issued for the year or tax period in which the Closing occurs, then such proration shall be based
on such ad valorem taxes billed for the prior year or tax period and, after the ad valorem tax bills
for the year or tax period of Closing are received by either Purchaser or Seller, Purchaser and Seller
shall adjust such proration, and any amount then owing shall be paid within twenty (20) business
days of demand by the Party entitled thereto.

                1.6.2 Seller shall pay (a) the fees of any counsel representing it in connection with
this transaction and (b) any transfer tax, documentary stamp tax or similar tax which becomes
payable by reason of the transfer of the Owned Real Property. Purchaser shall pay (x) the fees of
any counsel representing Purchaser in connection with this transaction; (y) the premium for any
title insurance policy and the costs of any endorsements thereto; and (z) any escrow fees incurred
in the course of the transactions contemplated by this Agreement. Unless otherwise reimbursable
or separately treated under the terms of this Agreement, all other costs and expenses incident to
this transaction and the Closing shall be paid by the Party incurring same.

       (c)     Rent and all other income and revenues from the Owned Real Property (the “Rental
Revenues”) which have been collected by Seller as of the Closing Date shall be prorated.
Purchaser will own and have the right to collect the Rental Revenues attributable to the period
beginning on the Closing Date. All Rental Revenues attributable to the period prior to the Closing
Date will remain the property of Seller, and Seller will be entitled to collect the same for its own
account prior to Closing, but not after; provided, however, that Purchaser will pay to Seller any
such amounts actually received by Purchaser on account of Rental Revenues for the period of time
preceding the Closing Date. Purchaser shall use commercially reasonable efforts during the six (6)


                                                  6
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 14 of 45



month period immediately following Closing to collect and promptly remit to Seller rents or other
amounts due Seller, including Rental Revenues, for the period prior to Closing.

                (c)    No later than five (5) business days prior to the Closing, the Seller shall
cause the Title Company to prepare and provide to Purchaser a draft settlement statement reflecting
adjustments, prorations and credits provided for in this Agreement, including this Section 1.6 (the
“Settlement Statement”). The parties shall confer in good faith to finalize such draft Settlement
Statement and upon being finalized, shall be executed and delivered by the parties at (or prior to)
Closing. The executed Settlement Statement shall be binding and conclusive, subject to manifest
error. Any errors in the Settlement Statement shall be corrected within six (6) months following
Closing.

                   (d)     This Section 1.6 shall survive Closing.

        1.7     Transfer of Purchased Assets. Subject to Bankruptcy Court approval of this
Agreement, satisfaction of any applicable provisions of the Bankruptcy Code, and the terms and
conditions of this Agreement, on the Closing Date, Seller shall assign, transfer, convey and deliver
to Purchaser, free and clear of all liens and encumbrances, other than Permitted Exceptions
(defined below), and Purchaser shall acquire, all of Seller’s right, title and interest in and to only
the following assets and properties (collectively, the “Purchased Assets”), as such assets and
properties shall exist on the Closing Date, such transfer being deemed to be effective at the
Effective Time:

               1.7.1 all of the real property that is described in Schedule 1.4(c) (i.e., the Owned
Real Property) owned by Debtors, including, without limitation, all improvements, fixtures and
construction in progress located thereon, and all rights, privileges and easements appurtenant to
any of the foregoing;

                1.7.2 all of the tangible personal property owned by Debtors, or any of them, and
currently located at the Owned Real Property, including all inventories and supplies, equipment
(including all medical equipment, computers and other data processing equipment and related
software), furniture, fixtures, machinery, vehicles, office furnishings, and leasehold improvements
(collectively, the “Personal Property”), excluding any Personal Property described in Schedule
1.8(d);

                1.7.3 all of the intangible personal property owned by Debtors, or any of them,
including, without limitation, registered and unregistered trademarks, copyrights, and good will
(collectively, the “Intellectual Property”), excluding any Intellectual Property described in
Schedule 1.8(e);

                 1.7.4 all of Debtors’ rights, to the extent assignable or transferable, to all licenses,
provider numbers, Medicare and Medicaid provider agreements, permits, approvals, applications,
certificates of need, certificates of exemption, franchises, accreditations and registrations and other
governmental licenses, permits or approvals issued to Seller with respect to the operation,
development or expansion of the Healthcare Businesses (collectively, the “Licenses”), including,
without limitation, the Licenses described in Schedule 1.7(d);

                   1.7.5   to the extent designated Assigned Contracts:

                                                    7
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 15 of 45



                       (I)     all leasehold interests in and to any real property that is leased by
Debtors, of any of them, as a tenant, including, without limitation, the leases described in Schedule
1.7(e);

                        (II)    all of Debtors’ interest, to the extent assignable or transferable, in
and to all real property leases under which Debtors are the landlord, including, without limitation,
the leases described in Schedule 1.7(e);

                       (III) all of Debtors’ interest, to the extent assignable or transferable, in
and to all personal property leases, including, without limitation, the leases described in Schedule
1.7(e);

                       (IV) all of Debtors’ interest, to the extent assignable or transferable, in
and to any other contracts and agreements described in Schedule 1.7(e); and

                     (V)     to the extent assignable or transferable, all rights in all warranties of
any manufacturer or vendor in connection with the Personal Property;

               1.7.6 all of Debtors’ rights and obligations under any 2020/2021 Residency CAP
Affiliation Agreement, 2020/2021 Master Agreement for Shared Rotational Arrangements, all
existing provider agreements, and all other executory contracts and agreements identified by Seller
or Debtors as essential to the continued operation of the Debtors, Hospital or Nursing School; and

               1.7.7 other than Utility Deposits, all prepaid rentals, deposits, prepayments and
similar amounts relating to the Assigned Contracts, which were made with respect to the operation
of the Hospital or Nursing School (the “Prepaids”).

         As used herein, the term “Permitted Exceptions” means (i) the Transferred Obligations;
(ii) liens for taxes not yet due and payable, subject to adjustment as provided in Section 1.6; (iii)
zoning ordinances and other similar encumbrances affecting real property; and (iv) items
appearing of record and identified in the pro forma policy related to the Owned Real Property
prepared by Escrow Agent and attached hereto as Exhibit 1.7. For the avoidance of doubt, Seller,
at her sole cost and expense, shall cause to be removed, at or prior to the Closing, any Schedule B
exceptions appearing on the Title Commitment; provided, however, Seller’s obligations with
respect to the foregoing shall be limited to the following: (x) delivery to the Escrow Agent of all
items set forth in Section 1.4, including, but not limited to, a certified copy of the Sale Order, and
(y) proration and payment of all real estate taxes and assessments in accordance with Section 1.6.
Subject to Seller’s satisfaction of the foregoing obligations, any and all Schedule B exceptions
appearing on the Title Commitment remaining on the Closing Date shall constitute Permitted
Exceptions.

        1.8     Excluded Assets. Notwithstanding anything to the contrary in Section 1.7, Seller
and the Debtors shall retain any and all interests, rights and other assets owned, directly or
indirectly, by Debtors (or any of Debtors’ affiliates) that do not constitute Purchased Assets
(collectively, the “Excluded Assets”), including, without limitation, the following:

                   1.8.1   cash, cash equivalents and short-term investments;


                                                    8
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 16 of 45



                   1.8.2   all intercompany receivables of Debtors with any of Debtors’ affiliates;

                 1.8.3 all accounts, notes, interest and other receivables of Debtors, and all claims,
rights, interests and proceeds related thereto, in each case arising from the rendering of services to
inpatients and outpatients at the Hospital, billed and unbilled, recorded and unrecorded, for
services provided by Debtors while owner of the Purchased Assets, whether payable by private
pay patients, private insurance, third party payors, Medicare, Medicaid, or by any other source
(including an insurance company), or any health care provider or network (such as a health
maintenance organization, preferred provider organization or any other managed care program),
or any fiscal intermediary of the foregoing, including, without limitation, all disproportionate share
payments, Pool 6 DSH Payments, Medicaid GME funding, and cost report settlements related
thereto (collectively, the “Accounts Receivable”);

               1.8.4 all of the tangible personal property owned by Debtors, or any of them, and
currently located at the Owned Real Property listed on Schedule 1.8(d);

               1.8.5 all of the intangible personal property owned by Debtors, or any of them,
listed on Schedule 1.8(e);

               1.8.6 all documents, records, correspondence, work papers and other documents,
other than patient records, primarily relating to the Accounts Receivable;

               1.8.7 all benefit plans of Debtors and the assets of all benefit plans of Debtors and
any asset that would revert to the employer upon the termination of any benefit plan of Debtors,
including, without limitation, any assets representing a surplus or overfunding of any benefit plan
of Debtors;

               1.8.8 all contracts that are not Assigned Contracts, including any Rejected
Contracts (defined below);

               1.8.9 the portions of Prepaids, and other assets disposed of, expended or canceled,
as the case may be, by Seller or Debtors at any time on or before the Closing Date in the ordinary
course of business;

                   1.8.10 assets owned by vendors of services or goods to the Hospital or Nursing
School;

                 1.8.11 assets owned by any third party, including, without limitation, non-Seller
affiliates of the Debtors;

               1.8.12 all unclaimed personal property of any third party as of the Effective Time,
including, without limitation, property that is subject to applicable escheat laws;

                   1.8.13 all of Debtors’ organizational or corporate record books, minute books and
tax records;

               1.8.14 all deposits made with any entity that provides utilities to the Owned Real
Property (the “Utility Deposits”);

                                                    9
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 17 of 45



                1.8.15 all deposits or other prepaid charges and expenses paid in connection with
or relating to any other Excluded Assets and/or Excluded Liabilities;

                   1.8.16 all bank accounts of Debtors and Seller;

                   1.8.17 all tax refunds and tax assets of Debtors, Debtors’ bankruptcy estate, or
Seller;

                 1.8.18 all insurance policies and contracts and coverages obtained by Debtors or
Seller, or listing Debtors or Seller as an insured party, a beneficiary or loss payee, including prepaid
insurance premiums, and all rights to insurance proceeds under any of the foregoing, and all
subrogation proceeds related to any insurance benefits arising from or relating to (i) Purchased
Assets prior to the Effective Time or (ii) Excluded Assets, whether prior to or after the Effective
Time;

               1.8.19 all documents, records, personnel files, operating manuals patient records
and film pertaining to the Hospital or Nursing School, provided that Purchaser shall have the right
to copy such records, at Purchaser’s expense, to the extent it is required by law to maintain such
records;

               1.8.20 all patient records and medical records which are not part of any electronic
medical record software transferred to Purchaser and are not required by law to be maintained by
Purchaser as of the Effective Time, provided that Seller shall have the right to retain copies of all
patient records and medical records transferred;

             1.8.21 any rights or documents relating to any Excluded Liability or other
Excluded Asset;

               1.8.22 the rights of Debtors or Seller to receive mail and other communications
with respect to Excluded Assets or Excluded Liabilities;

               1.8.23 all rights to confidentiality and privilege of Debtors, Debtors’ affiliates,
Debtors’ bankruptcy estates, or Seller as well as any writings and other items that are protected
from discovery by the attorney-client privilege, the attorney work product doctrine or any other
cognizable privilege or protection;

               1.8.24 any rights or remedies provided to Seller under this Agreement and each
other document executed in connection with the Closing and the actions necessary to complete the
Sale of the Purchased Assets pursuant to this Agreement;

                1.8.25 all claims, counterclaims and causes of action of Debtors or Debtors’
bankruptcy estate (including parties acting for or on behalf of Debtors’ bankruptcy estates),
including, without limitation, (i) causes of action arising out of any claims and causes of action
under chapter 5 of the Bankruptcy Code, (ii) any claims, counterclaims and causes of action under
applicable non-bankruptcy law (including claims, counterclaims and causes of action against any
health plan or other third party payors related to services provided prior to the Effective Time),
and (iii) any rights to challenge liens asserted against property of the Debtors’ bankruptcy estate


                                                   10
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 18 of 45



(including, but not limited to, liens attaching to the Purchase Price paid to Seller), and the proceeds
from any of the foregoing; and

                   1.8.26 any other assets identified in Schedule 1.8(z).

       For the avoidance of doubt, Purchaser is not acquiring any asset owned by any affiliate of
Debtors.

        1.9    Transferred Obligations. On and after the Closing Date, Purchaser shall be
responsible for and agrees to discharge, perform and satisfy fully the following liabilities and
obligations (collectively, the “Transferred Obligations”):

              1.9.1 the Assigned Contracts, subject to Seller’s satisfaction of the Cure Costs as
provided in Section 1.11(b);

               1.9.2 all liabilities and obligations arising out of or relating to any act, omission,
event or occurrence connected with the use, ownership or operation by Purchaser of the Purchased
Assets on or after the Effective Time;

                 1.9.3 all unpaid non-delinquent real and personal property taxes, if any, that are
attributable to the Purchased Assets after the Effective Time, subject to the prorations provided in
Section 1.6;

             1.9.4 all liabilities and obligations relating to utilities being furnished to the
Owned Real Property, subject to the prorations provided in Section 1.6; and

                   1.9.5   any other obligations and liabilities identified in Schedule 1.9(e).

        1.10 Excluded Liabilities. Purchaser shall have those duties, obligations and liabilities
set forth in this Agreement, the Bill of Sale and the Real Estate Assignment(s) and shall be
responsible for the Transferred Obligations. Purchaser is not assuming any liabilities of Debtors
related to the Purchased Assets, or the operation of the Hospital or Nursing School, and to the
maximum extent permitted by law, shall not be deemed a successor to Debtors or Seller, or
Debtors’ bankruptcy estates, by reason of any theory of law or equity with respect to any claims
or liens against Debtors or the Purchased Assets, except for Permitted Exceptions (collectively,
the “Excluded Liabilities”).

         1.11      Assumption and Assignment of Contracts and Leases.

                1.11.1 Designation of Assigned Contracts. Seller is party to certain contracts and
unexpired leases, including executory contracts and unexpired leases subject to assumption and
assignment to Purchaser under Section 365 of the Bankruptcy Code, which are identified in
Schedule 1.11 (collectively, all such contracts and leases, the “Evaluated Contracts”). Subject
to Bankruptcy Court approval, as necessary, Seller shall assume and assign to Purchaser the
Evaluated Contracts selected by Purchaser for assignment. Purchaser shall notify Seller in writing
of which Evaluated Contracts are to be assumed and assigned pursuant to this Agreement
(collectively, the “Assigned Contracts”) not later than 4:00 p.m. Eastern Time on June 29, 2020.
All Evaluated Contracts that are not designated as Assigned Contracts (collectively, the “Rejected

                                                     11
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 19 of 45



Contracts”) shall constitute Excluded Assets. For the avoidance of doubt, the Rejected Contracts
shall not constitute Assigned Contracts and Purchaser shall have no obligation or liability as it
relates to any Rejected Contract.

                1.11.2 Cure Costs. Subject to Bankruptcy Court authorization and available funds,
on or about the Closing Date, Seller shall pay or escrow an amount equal to the Cure Costs to each
counterparty to an Assigned Contract so that each such Assigned Contract may be assumed by
Seller and assigned to Purchaser in accordance with the provisions of Section 365 of the
Bankruptcy Code. For purposes of this Agreement, “Cure Costs” means all amounts that must be
paid and all obligations that otherwise must be satisfied, including pursuant to Sections
365(b)(1)(A) and (B) of the Bankruptcy Code, in connection with the assumption and/or
assignment of any Assigned Contract to Purchaser. The obligation of Seller to pay the Cure Costs,
if not fully paid as of the Closing Date, shall survive the Closing. Seller may, in her discretion,
discount the Purchase Price by the amount of any unpaid Cure Costs as of the Closing Date. If the
Seller so elects, Purchaser shall assume all obligations for the payment of the unpaid Cure Costs
and, notwithstanding any provisions to the contrary in this Agreement, Seller’s failure to pay the
subject Cure Costs shall not constitute a breach of or grounds to terminate this Agreement.

                1.11.3 Consents. Purchaser shall be entitled, but not obligated, to seek to obtain
any consents required under the applicable contracts and leases in connection with Seller’s
assumption and/or assignment to Purchaser of the Assigned Contracts. Seller shall not be obligated
to undertake any efforts to assist Purchaser in obtaining any such consents. Purchaser’s failure to
obtain any or all necessary consents as of the Closing Date shall not be a condition precedent to
either Party’s obligation to consummate the Closing and perform all transactions contemplated by
this Agreement; provided, however, in the event such consent is not obtained or deemed provided,
the subject contract or lease shall no longer be an Assigned Contract and shall constitute an
Excluded Asset under the terms of this Agreement.

                 1.11.4 Assumption and Assignment Objections. In the event any objection to the
assumption or assignment of any Assigned Contracts (an “Assignment Objection”) remain
unresolved as of the Closing Date, Purchaser shall be obligated to proceed with Closing on the
terms provided herein as if no objections were pending to the assumption or assignment of the
subject Assigned Contracts and all Cure Costs were timely paid by Seller. Purchaser shall assume
all risks associated with and responsibilities for the resolution of any or all Assignment Objections.
Seller shall assist Purchaser in the resolution of any Assignment Objection; provided, however,
Purchaser shall reimburse Seller for any and all reasonable fees and expenses, including attorneys’
fees and costs, incurred by Seller in seeking to resolve any Assignment Objection following the
Sale Hearing. If Purchaser fails to resolve any Assignment Objection within ___ days of the
Hearing Date, the subject contract or lease shall be deemed to be a Rejected Contract; provided,
however, the post-Closing designation of any contract or lease subject to an Assignment Objection
unresolved as of the Closing Date shall not reduce or otherwise affect the remaining terms of this
Agreement, including, without limitation, any consideration due to the Seller.

         1.12      Disclaimer of Warranties; Release

         1.12.1 THE PURCHASED ASSETS TRANSFERRED TO PURCHASER WILL
BE SOLD BY SELLER AND PURCHASED BY PURCHASER IN THEIR PHYSICAL

                                                  12
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 20 of 45



CONDITION AT THE EFFECTIVE TIME, “AS IS, WHERE IS AND WITH ALL FAULTS
AND NONCOMPLIANCE WITH LAWS” WITH NO WARRANTIES, INCLUDING,
WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, SUITABILITY, USAGE, WORKMANSHIP, QUALITY,
PHYSICAL CONDITION, OR VALUE, AND ANY AND ALL SUCH OTHER
REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED,
AND WITH RESPECT TO THE OWNED REAL PROPERTY, WITH NO WARRANTIES OF
HABITABILITY OR FITNESS FOR HABITATION, INCLUDING, WITHOUT LIMITATION,
THE LAND, THE BUILDINGS AND THE IMPROVEMENTS. ALL OF THE PROPERTIES,
ASSETS, RIGHTS, LICENSES, PERMITS, PRIVILEGES, LIABILITIES, AND
OBLIGATIONS OF SELLER INCLUDED IN THE PURCHASED ASSETS AND THE
TRANSFERRED OBLIGATIONS ARE BEING ACQUIRED OR RECEIVED “AS IS, WHERE
IS” AS OF THE EFFECTIVE TIME AND IN THEIR PRESENT CONDITION, WITH ALL
FAULTS. ALL OF THE TANGIBLE ASSETS SHALL BE FURTHER SUBJECT TO NORMAL
WEAR AND TEAR AND NORMAL AND CUSTOMARY USE OF THE INVENTORY AND
SUPPLIES IN THE ORDINARY COURSE OF BUSINESS UP TO AND INCLUDING THE
CLOSING DATE.

                1.12.2 Purchaser acknowledges that Purchaser has examined, reviewed and
inspected all matters which in Purchaser’s judgment bear upon the Purchase Price, the Purchased
Assets, the Seller, the Debtors, the Hospital, the Nursing School, the businesses of the Hospital or
Nursing School and their value and suitability for Purchaser’s purposes and is relying solely on
Purchaser’s own examination, review and inspection of the Purchased Assets, Assigned Contracts,
Transferred Obligations, and all other aspects of the transactions contemplated by this Agreement.
Except with respect to any obligations of Seller to pay the Cure Costs, Purchaser hereby releases
Seller, Debtors and their affiliates from all responsibility and liability regarding the condition,
valuation, salability or utility of the businesses of the Hospital and Nursing School and the
Purchased Assets, or their suitability for any purpose whatsoever. Purchaser further acknowledges
that the representations and warranties of Seller contained in Article II of this Agreement are the
sole and exclusive representations and warranties made by Seller to Purchaser (including with
respect to the Hospital, the Nursing School, the Purchased Assets, the Assigned Contracts, and the
Transferred Obligations) and shall expire, and be of no further force or effect, at the Closing.

         1.13      Title and Survey.

                 (a)    Seller shall deliver to Purchaser, on the Effective Date, a copy of any
existing owner's title insurance policy. Seller shall cause First American Title Insurance Company
National Commercial Services, 420 S Orange Avenue, Suite 250, Orlando, FL 32801, Attn:
Rachael Yenque (the “Title Company”), to issue to Purchaser, at Purchaser’s expense, a fee
owner’s title insurance commitment (the "Commitment") in the amount of the portion of the
Purchaser Price allocated to the Owned Real Property, together with any endorsements to be
paid by Purchaser at Closing. The Commitment shall show Seller to be vested with insurable fee
simple title to the Real Property, free and clear of all liens, encumbrances, covenants, conditions,
restrictions, rights-of-way, easements and other matters affecting title, except the Permitted
Exceptions.



                                                13
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 21 of 45



               (b)     Seller shall deliver to Purchaser, on the Effective Date, a copy of any
existing survey it may have in its possession. Purchaser may order, at Purchaser's expense, a survey
certified to Purchaser and Title Company (the "Survey"). If the Survey shall reflect any
encroachments, overlaps, unrecorded easements or similar rights in third parties, or any other
adverse matters not specifically provided for in this Agreement, then the same shall be deemed
Title Defects.

            (c)     Purchaser shall have five (5) business days following receipt (the “Title
Exam Period”) to examine the Commitment and the Survey for Title Defects (defined below).

                       (I)   If Purchaser finds title to be defective, Purchaser shall, no later than
the end of such Title Exam Period, notify Seller in writing specifying the title defect(s) ("Title
Defect(s)"). If Purchaser fails to give Seller written notice of any Title Defects before the
expiration of the Title Exam Period, the defects (if any) shown in the Commitment or Survey to
which objection has not been given shall be deemed to be waived as title objections to closing this
transaction.

                        (II)    If Purchaser has given Seller timely written notice of Title Defect(s)
and the Title Defect(s) render the title other than as represented or required in this Agreement,
Seller may cause such Title Defect(s) to be cured by the Closing Date. Seller may (but shall not
be required to) remove by payment, bonding, or bring suit to cure any Title Defect or to buy-out
or settle any other claim or lien against the Property.

                                  ARTICLE II
                   REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller hereby represents and warrants to Purchaser as to the following matters, as of the
Execution Date and as of the Closing Date, except as disclosed in the disclosure schedule as may
be amended pursuant to the terms of this Agreement (the “Disclosure Schedule”), delivered by
Seller to Purchaser:

        2.1    Authorization. Subject to Bankruptcy Court approval and any necessary third-party
consents, Seller has all necessary power and authority to execute and enter into this Agreement
and to carry out the transactions contemplated hereby.

        2.2     Binding Agreement. This Agreement has been duly and validly executed and
delivered by Seller and, assuming due and valid execution by Purchaser, this Agreement
constitutes a valid and binding obligation of Seller enforceable in accordance with its terms subject
to (a) applicable bankruptcy, reorganization, insolvency, moratorium and other laws affecting
creditors’ rights generally from time to time in effect (including, without limitation, approval of
the Agreement and Sale by the Bankruptcy Court) and (b) limitations on the enforcement of
equitable remedies.

        2.3     Brokers and Finders. Except as set forth on Schedule 2.3, neither Seller, Debtors
nor any affiliates, nor any officer or director thereof, have engaged or incurred any liability to any
finder, broker or agent in connection with the transactions contemplated hereunder. Purchaser
shall have no obligation or liability with respect to any finder, broker or agent set forth on Schedule
2.3.

                                                  14
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 22 of 45



        2.4    Legal Proceedings. Except as described on Schedule 2.4, or as filed in the
Bankruptcy Court, to Seller’s actual knowledge there are no claims, proceedings or investigations
asserted against Debtors or Seller and pending or, to the best knowledge of Seller, threatened
against Debtors or Seller before any court or governmental body (whether judicial, executive or
administrative) in which an adverse determination would adversely affect Seller’s ability to
consummate the transactions contemplated hereby.

        2.5     Condemnation. To Seller’s actual knowledge, no condemnation proceedings
relating to the Owned Real Property are pending or, to Seller’s knowledge, threatened, and Seller
has not received written notice of any condemnation proceedings related to the Owned Real
Property.

        2.6     OFAC. Seller represents and warrants that (a) Seller (i) is not currently identified
on the Specially Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) or on any other similar list
maintained by OFAC pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), (ii) is not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or other prohibition
of United States law, regulation, or Executive Order of the President of the United States, and (iii)
is not an Embargoed Person (as hereinafter defined), (b) to Seller’s actual knowledge, none of the
funds or other assets of Seller or Debtors constitute property of, or are beneficially owned, directly
or indirectly, by any Embargoed Person, and (c) to Seller’s actual knowledge, no Embargoed
Person has any interest of any nature whatsoever in Debtors, or any of them (whether directly or
indirectly). The term “Embargoed Person” means any person, entity or government subject to
trade restrictions under United States law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated thereunder.

        2.7   No Violations. Except as set forth on Schedule 2.7, and other than any action or
proceeding brought in the Bankruptcy Court, to Seller’s actual knowledge, no Debtor has received
any written notice from a governmental agency of any uncured violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting the Purchased
Assets.

       2.8     Tax Appeals. To Seller’s actual knowledge, no tax appeals initiated by any Debtor
are pending or have been filed with respect to any of the Owned Real Property. Seller has not
received from any governmental authority or other entity having authority to impose such
assessments, any written notice of actual or threatened special assessments or reassessments of the
Owned Real Property.

        2.9    Seller’s Knowledge. Seller is a court-appointed fiduciary for Debtors, and provides
the foregoing representations and warranties solely in her capacity as Chapter 11 Trustee of the
Debtors. In providing the representations and warranties set forth in this Article II, Seller has
relied upon the books and records, bankruptcy filings, and documentation created and maintained
by the Debtors, as well as other disclosures, documentation and information provided by Debtors
and individuals and entities associated or affiliated with Debtors. Seller cannot warrant the
accuracy or completeness of any such documentation, disclosures or information. Purchaser

                                                 15
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 23 of 45



acknowledges and agrees that Seller has not and is not obligated to independently research,
confirm or verify the accuracy or completeness of any information or documentation forming the
basis, in whole or in part, for any of the representations and warranties set forth in this Article II.
Any and all representations and warranties set forth in this Article II, as well as the exhibits and
scheduled referenced in this Article II, are premised upon the actual knowledge or understanding
of Seller as of the Execution Date. No constructive or imputed knowledge shall be attributed to
Seller, or any individual or entity acting for or on behalf of Seller, by virtue of any position held,
relationship to any other individual or entity, or for any other reason.

                                    ARTICLE III
                   REPRESENTATIONS AND WARRANTIES OF PURCHASER

       As an inducement to Seller to enter into this Agreement and to consummate the transactions
contemplated by this Agreement, Purchaser hereby represents and warrants to Seller, as of the
Execution Date and as of the Closing Date, as to the following:

        3.1     Authorization. Purchaser has full corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby. All corporate and other
actions required to be taken by Purchaser to authorize the execution, delivery and performance of
this Agreement, all documents executed by Purchaser which are necessary to give effect to this
Agreement, and all transactions contemplated hereby, have been duly and properly taken or
obtained by Purchaser. No corporate or other action on the part of Purchaser is necessary to
authorize the execution, delivery and performance of this Agreement, all documents necessary to
give effect to this Agreement, and all transactions contemplated hereby. The person signing this
Agreement on behalf of Purchaser is duly authorized to do so.

        3.2    Binding Agreement. This Agreement has been duly and validly executed and
delivered by Purchaser and, assuming due and valid execution by Seller, this Agreement
constitutes a valid and binding obligation of Purchaser enforceable in accordance with its terms
subject to (a) applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting creditors’ rights generally from time to time in effect, and (b) limitations on the
enforcement of equitable remedies.

        3.3    Organization and Good Standing. Purchaser is a __________ corporation duly
organized, validly existing and in good standing under the laws of the State of _________ and is
or will be duly authorized to transact business in the State of Missouri, and has full power and
authority to own, operate and lease its properties and to carry on its business as now conducted,
and as envisioned following the consummation of the transactions contemplated in this Agreement.

        3.4     No Violation. Except as set forth in Schedule 3.4, neither the execution and
delivery by Purchaser of this Agreement nor the consummation of the transactions contemplated
hereby nor compliance with any of the material provisions hereof by Purchaser will (a) violate,
conflict with or result in a breach of any material provision of the Articles of Incorporation, Bylaws
or other organizational documents of Purchaser or any contract, lease or other instrument by which
Purchaser is bound; (b) require any approval or consent of, or filing with, any governmental agency
or authority, or if any approval, consent or filing is required, such requirement has been fully
satisfied and no further authorizations, contents or filings shall be required to consummate the


                                                  16
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 24 of 45



transactions contemplated by this Agreement; (c) violate any law, rule, regulation or ordinance to
which Purchaser is or may be subject; or (d) violate any judgment, order or decree of any court or
other governmental agency or authority to which Purchaser is subject.

        3.5     Brokers and Finders. Neither Purchaser nor any affiliate thereof nor any officer or
director thereof has engaged any finder or broker in connection with the transactions contemplated
hereunder.

       3.6     Representations of Sellers. Purchaser acknowledges that it is purchasing the
Purchased Assets on an “AS IS, WHERE IS” basis without any representations or warranties,
except as expressly provided herein (as more particularly described in Section 1.12), and that
Purchaser is not relying on any representation or warranty (expressed or implied, oral or otherwise)
made by or on behalf of Seller, other than as expressly set forth in this Agreement.

         3.7    Legal Proceedings. Except as described on Schedule 3.7, there are no claims,
proceedings or investigations pending or, to the best knowledge of Purchaser, threatened relating
to or affecting Purchaser or any affiliate of Purchaser before any court or governmental body
(whether judicial, executive or administrative) in which an adverse determination would adversely
affect Purchaser’s ability to consummate the transactions contemplated hereby. Neither Purchaser
nor any affiliate of Purchaser is subject to any judgment, order, decree or other governmental
restriction specifically (as distinct from generically) applicable to Purchaser or any affiliate of
Purchaser which would adversely affect Purchaser’s ability to consummate the transactions
contemplated hereby.

        3.8     No Knowledge of Seller’s Breach. Neither Purchaser nor any of its affiliates has
knowledge of any breach of any covenant, representation or warranty by Seller or of any condition
or circumstance that would give Purchaser a right to terminate this Agreement. If information
comes to Purchaser’s attention on or before the Closing Date (whether through Seller or otherwise
and whether before or after the Execution Date) which indicates that Seller breached any of her
covenants, representations, warranties or any other provision or condition under this Agreement,
then, subject to Section 9.1(c), the effect shall be as if the covenants, representations and warranties
or any other provision or condition of this Agreement had been modified in accordance with the
actual state of facts existing prior to the Effective Time; provided, that Purchaser must promptly
notify Seller if any such breach comes to its attention on or before the Closing Date, and
Purchaser’s failure to notify Seller shall constitute a waiver by Purchaser of Seller’s breach, if any,
of any covenant, representation or warranty or any other provision of this Agreement or any
ancillary agreements entered into pursuant to this Agreement.

       3.9     Ability to Perform. Purchaser has and will have immediately available funds in
cash, which are sufficient to pay the Purchase Price to be paid at Closing and to pay any other
amounts payable pursuant to this Agreement and to consummate the transactions contemplated by
this Agreement. Purchaser has provided Seller with _______________ as evidence of Purchaser’s
financial capacity.

        3.10 Solvency. Purchaser is solvent and Purchaser will not be rendered insolvent as a
result of any of the transactions contemplated by this Agreement. For purposes hereof, the term
“solvency” means that: (a) the fair salable value of Purchaser’s tangible assets is in excess of the


                                                  17
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 25 of 45



total amount of its liabilities (including, for purposes of this definition, all liabilities, whether or
not reflected on a balance sheet prepared in accordance with generally accepted accounting
principles, and whether direct or indirect, fixed or contingent, secured or unsecured, and disputed
or undisputed); (b) Purchaser is able to pay its debts or obligations in the ordinary course of
business as they mature; and (c) Purchaser has capital sufficient to carry on its businesses and all
businesses in which it is about to engage.

        3.11 Investigation. As of the Closing Date, Purchaser has been afforded reasonable
access to, and has been provided adequate time to review, the books, records, information,
operations, facilities and personnel of Debtors for purposes of conducting a due diligence
investigation of Debtors and the Purchased Assets. Purchaser has completed all of its due diligence
of Debtors and the Purchased Assets and this Agreement is not subject to any further due diligence
of Debtors or the Purchased Assets, including, without limitation, the Hospital and Nursing School,
by Purchaser.

        3.12 OFAC. Purchaser and, to Purchaser’s actual knowledge, each person or entity
owning an interest in Purchaser (i) is not currently identified on the Specially Designated Nationals
and Blocked Persons List maintained by the OFAC and/or on any other similar List, (ii) is not a
person or entity with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States law, regulation, or
Executive Order of the President of the United States, and (iii) is not an “Embargoed Person”, to
Purchaser’s actual knowledge, none of the funds or other assets of Purchaser constitute property
of, or are beneficially owned, directly or indirectly, by any Embargoed Person, and to Purchaser’s
actual knowledge, no Embargoed Person has any interest of any nature whatsoever in Purchaser
(whether directly or indirectly).

        3.13 Purchaser’s Knowledge.            References in this Agreement to “Purchaser’s
knowledge” or “the knowledge of Purchaser” means the actual knowledge of the Chief Financial
Officer of Purchaser, without independent research. No constructive or imputed knowledge shall
be attributed to any such individual by virtue of any position held, relationship to any other Person
or for any other reason.

                                         ARTICLE IV
                                     COVENANTS OF SELLER

         4.1       Access and Information; Inspections.

                4.1.1 From the Execution Date through the date that is one (1) calendar day before
the Closing Date, (a) Seller shall afford to the officers and agents of Purchaser (which shall include
accountants, attorneys, bankers and other consultants and authorized agents of Purchaser)
reasonable access during normal business hours to Debtors’ records and facilities to inspect the
books, accounts, records and all other relevant documents and information with respect to the
Purchased Assets and (b) Seller shall furnish Purchaser with such additional financial and
operating data and other information in Seller’s possession as to the Purchased Assets as Purchaser
or its representatives may from time to time reasonably request; provided, however, that Seller is
not obligated to disclose information which is proprietary to Debtors and would not be essential to
the purchase of the Purchased Assets by Purchaser; provided, further, that all disclosures of


                                                  18
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 26 of 45



information shall be consistent with any confidentiality or non-disclosure agreements entered into
(or to be entered into) among Purchaser, its representatives and Seller or her representatives.
Purchaser’s right of access and inspection shall be exercised in such a manner as not to interfere
unreasonably with the operations of Debtors.

                4.1.2 Notwithstanding anything contained herein, Seller shall not be required to
provide Purchaser or its representatives or agents access to or disclose information where such
access or disclosure would violate the rights of its patients, jeopardize the attorney-client or similar
privilege with respect to such information or contravene any law, judgment, fiduciary duty or
contract entered into prior to or on the date of this Agreement with respect to such information.

       4.2      Consents. Notwithstanding any provision to the contrary contained in this
Agreement, Seller shall not be obligated to obtain the approval or consent to the assignment to
Purchaser of any Assigned Contracts from any party to any of the Assigned Contracts if any such
contract or lease states that it is not assignable without such party’s consent.

        4.3    Seller’s Efforts to Close. Seller shall use reasonable commercial efforts to satisfy
all of the conditions precedent set forth in Article VI, Article VII, and Article VIII to her or
Purchaser’s obligations under this Agreement to the extent that Seller’s action or inaction can
control or materially influence the satisfaction of such conditions.

        4.4     Cost Reports. Within the time required by applicable law, Seller will prepare and
file with respect to SAHC all cost reports relating to periods ending prior to the Closing Date,
including terminating cost reports for Medicare and Medicaid. All amounts due to, or owed by,
Seller for any such cost report settlements or adjustments will be for the account of Seller.
Purchaser shall, within ten (10) business days after receipt of Seller’s written request therefor,
reimburse Seller for any cost report adjustments or other Medicare or Medicaid adjustments or
payments paid to Purchaser after the Closing Date consisting of underpayments, adjustments or
other amounts owed to Seller for any period prior to the Closing Date. Purchaser, upon reasonable
notice, during normal business hours will reasonably cooperate with Seller in regard to the
preparation, filing, handling and appeals of the pre-Closing cost reports. Such cooperation shall
include the providing of statistics and obtaining files and the coordination pursuant to adequate
notice of Medicare and Medicaid exit conferences or meetings.

         4.5       Medicare and Medicaid Transition Billing.

              4.5.1 Prior to Purchaser’s receipt of its “tie-in” notice or a new Medicare provider
agreement, Seller agrees that Purchaser may bill for its services performed on and after the Closing
Date under Seller’s National Provider Identifier (NPI) and CMS Certification Number (“CCN”),
provided that Purchaser shall indemnify and hold harmless Seller against all claims asserted by
any Government Authority based on Purchaser’s use of Seller’s Provider Agreements or Seller’s
CCNs and all Losses of Seller arising out of or in connection with Purchaser’s use of Seller’s CCN.

              4.5.2 Prior to the approval of Purchaser’s Medicaid enrollment, Seller agrees that
Purchaser may bill for its services performed on and after the Closing under Seller’s Medicaid
number, provided that Purchaser shall indemnify and hold harmless Seller against all claims
asserted by any governmental authority based on Purchaser’s use of Seller’s Medicaid number,


                                                  19
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 27 of 45



and all Losses of Seller arising out of or in connection with Purchaser’s use of Seller’s Medicaid
number.

                                      ARTICLE V
                                COVENANTS OF PURCHASER

        5.1      Purchaser’s Efforts to Close. Purchaser shall use reasonable commercial efforts to
satisfy all of the conditions precedent set forth in Article VII and Article VIII to its or Seller’s
obligations under this Agreement, to the extent that Purchaser’s action or inaction can control or
materially influence the satisfaction of such conditions.

        5.2      Required Governmental Approvals. Between the Effective Date and the Closing
Date, Purchaser will: (i) use its commercially reasonable efforts to obtain, as promptly as
practicable, all material governmental authorizations required of Purchaser to consummate the
transactions contemplated hereby; (ii) provide such other information and communications to
governmental entities as such governmental entities may reasonably request; and (iii) reasonably
cooperate with Seller in Seller’s obtaining, as soon as practicable, all material governmental
authorizations required of Seller to consummate the transactions contemplated hereby. Without
limiting the generality of the undertakings pursuant to this Section 5.2, Purchaser shall take, or
cause to be taken, all actions and do, or cause to be done, all things necessary to obtain approval
for the transactions contemplated by this Agreement by any governmental entity, which actions
and things shall include Purchaser’s agreement to: (i) sell or otherwise dispose of specific assets
or categories of assets or businesses now owned or hereafter acquired by Purchaser; (ii) terminate
any existing relationships and contractual rights and obligations; and (iii) amend or terminate
existing licenses or other intellectual property agreements and enter into such new licenses or other
intellectual property agreements; and Purchaser shall take promptly, in the event that any
permanent or preliminary injunction or other order is entered or becomes reasonably foreseeable
to be entered in any proceeding that would make the transactions contemplated hereby in
accordance with the terms of this Agreement unlawful, any and all steps necessary to vacate,
modify or suspend such injunction or order so as to permit such consummation. Purchaser shall
not, and shall cause its affiliates not to, acquire or agree to acquire, by merging with or into or
consolidating with, or by purchasing a portion of the assets of or equity in, or by any other manner,
any business or any corporation, partnership, association or other business organization or division
thereof, or otherwise acquire or agree to acquire any assets or equity interests, if the entering into
of a definitive agreement relating to, or the consummation of such acquisition, merger or
consolidation would reasonably be expected to: (i) impose any delay in the obtaining of, or increase
the risk of not obtaining, any consents of any governmental entity necessary to consummate the
transactions contemplated by this Agreement or the expiration or termination of any applicable
waiting period; (ii) increase the risk of any governmental entity seeking or entering an order
prohibiting the consummation of the transactions contemplated by this Agreement; (iii) increase
the risk of not being able to remove any such order on appeal or otherwise; or (iv) delay or prevent
the consummation of the transactions contemplated by this Agreement.

        5.3     Excluded Assets. As soon as practicable after the Closing Date, Purchaser shall
deliver to Seller or Seller’s designee any Excluded Assets found at the Owned Real Property on
and after the Effective Time, without imposing any charge on Seller for Purchaser’s storage,
holding, or delivery of same on and after the Effective Time.

                                                 20
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 28 of 45



        5.4    Waiver of Bulk Sales Law Compliance. Purchaser hereby waives compliance by
Seller with the requirements, if any, of Article 6 of the Uniform Commercial Code as in force in
any state in which the Purchased Assets are located and all other similar laws applicable to bulk
sales and transfers.

         5.5      Inspection; Repair and Restoration; Insurance. From the Effective Date through
the date that is one (1) calendar day before the Closing Date, Purchaser may conduct any
inspections, investigations and reviews in a manner that does not damage the Owned Real Property
or interfere unreasonably with the operations of the Hospital or Nursing School, upon at least
twenty-four (24) hours' prior notice to Seller, which notice may be given telephonically to
___________________ at ________________ or via email at _____________________.
Purchaser and its agents and representatives shall not permit any liens to attach to the Owned Real
Property by reason of the exercise of its rights hereunder, and shall promptly repair any damage
that occurs as a result of any inspections, investigations and reviews and shall promptly restore the
Owned Real Property to its prior condition following completion of such inspection, investigation
or review. Such repairs and restoration shall be performed at Purchaser’s sole expense. Purchaser
shall at all times indemnify, save harmless and defend Seller from and against any and all claims,
liabilities, loss, costs, damage and expenses (including reasonable attorneys’ fees whether incurred
at or before the trial level or in any appellate or bankruptcy proceedings or any proceeding to
determine the amount of such fees) which Seller or the Owned Real Property may suffer, sustain or
incur by reason of any act or omission of Purchaser or any employee, agent or independent
contractor of Purchaser on the Owned Real Property or in connection with such investigations,
including, without limitation, any damage to any part of the Owned Real Property, or injury to any
person or damage to or destruction of other real or personal property, and including the filing or
enforcement of any construction or other statutory or common law lien or claim against the Owned
Real Property, or any part thereof; provided, however, that in no event shall Purchaser have any
liability hereunder (i) relating to the negligence or willful misconduct of Seller, any tenant or any
of their respective agents, employees or representatives, (ii) for any incidental, consequential,
indirect, punitive, special or exemplary damages or (iii) with respect to the mere discovery of any
hazardous or toxic substances at the Property. This duty of Purchaser to indemnify, defend and
hold harmless the Seller shall survive Closing or earlier termination of this Agreement for a period
of one (1) year. Purchaser shall at all times, from the Effective Date through the Effective Time,
maintain in full force and effect insurance against loss or liability in connection with bodily injury,
death, or property damage or destruction, occurring on or about the Owned Real Property under
one or more policies of commercial general liability insurance. Each policy shall be written on an
occurrence basis, shall contain coverage at least as broad as that provided under the then-most
current Insurance Services Office (ISO) commercial general liability insurance form which
provides the broadest coverage, and shall contain a broad form contractual liability endorsement.
The insurance coverage shall be in the amounts of not less than One Million Dollars ($1,000,000)
per occurrence limit and a Four Million Dollar ($4,000,000) umbrella insurance policy. The
insurance policies shall name Seller and any other party reasonably designated by Seller as
additional insureds, and such policies shall indicate that they shall not be terminated or modified
in any way that would materially decrease the protection afforded Seller under this Agreement
without thirty (30) days’ advance notice to Seller. Prior to commencing its inspection, Purchaser
shall deliver to Seller a certificate of insurance evidencing the insurance coverages required by
this Section.


                                                  21
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 29 of 45



         5.6       Transfer, Preservation and Access to Records After the Closing.

                 5.6.1 After the Closing, Purchaser shall, in the ordinary course of business and to
the extent as required by Applicable Law, keep and preserve in their original form the (i) medical
and clinical records of patients as of and prior to the Closing that have been transferred to Purchaser
and (ii) the student records related to the nursing school. For purposes of this Agreement, the term
“records” includes all documents, electronic data and other compilations of information in any
form. Purchaser acknowledges that as a result of entering into this Agreement it will gain access
to patient, student and other information which is subject to rules and regulations regarding
confidentiality. Purchaser agrees to abide by any such rules and regulations relating to the
confidential information it acquires. Purchaser agrees to maintain the patient records of Seller it
receives in accordance with Applicable Law (including, if applicable, Section 1861(v)(i)(I) of the
Social Security Act (42 U.S.C. §1395(v)(l)(i)), the privacy and security requirements of the
Administrative Simplification subtitle of HIPAA and applicable state requirements with respect to
medical privacy and requirements of relevant insurance carriers.

                5.6.2 Upon reasonable notice, during normal business hours, at no out-of-pocket
cost or expense to Purchaser, Purchaser will afford to the representatives of Seller access to and
copies of the patient records and nursing school records (collectively “Facility Records”) to the
extent they relate to any period prior to Closing for any purpose. In addition, Seller shall be
entitled, at Seller’s sole cost and expense, to copy and/or remove any such Facility Records or
copies thereof, for any purpose. Any original Facility Record so removed shall be promptly
returned to Purchaser following its use by Seller. Any access granted to Seller in this Agreement
shall be upon the condition that any such access not materially interfere with the normal business
operations of Purchaser.

               5.6.3 Purchaser shall make the Facility Records of patients and students available
to such patients and students in accordance with applicable law, and to the extent compliant
therewith, Purchaser’s policies and procedures. To the extent permitted by applicable law,
Purchaser shall have the right to charge patients and students for copies of their Facility Records.

               5.6.4 Purchaser shall retain the Facility Records, and any other documents or
records acquired pursuant to the Sale, for such period of time as required under applicable law;
provided, however, Purchaser shall retain and shall not destroy or otherwise dispose of any such
records unless and until all Chapter 11 Cases have been closed or dismissed by order of the
Bankruptcy Court.

        5.7     Misdirected Payments. Seller covenants and agrees and Purchaser covenants and
agrees, to remit to the other, with reasonable promptness, any payments received, which payments
are on or in respect of accounts or notes receivable owned by (or are otherwise payable to) the
other.

        5.8    Payments on Transition Patient Receivables. To appropriately allocate payments
received by Purchaser with respect to services rendered and medicine, drugs and supplies provided
by the Purchaser (“Transition Patients Services”) provided to patients admitted prior to the
Closing but not discharged as of the Closing (“Transition Patients”), Purchaser shall prepare and
bill claims (the accounts receivable resulting from such claims, the “Transition Patient


                                                  22
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 30 of 45



Receivables”) for the Transition Patients following their discharge. If Purchaser receives any
payments on any Transition Patient Receivable, Purchaser will pay Seller an amount equal to (i)
the payments (including deposits, deductibles and co-payments paid, whether received by
Purchaser or Seller or their Affiliates) with respect to the applicable Transition Patient Receivable
multiplied by a fraction, the numerator of which shall be the total charges for the Transition
Patients Services provided to the applicable Transition Patient prior to the Closing, and the
denominator of which shall be the sum of the total charges of the Transition Patients Services
provided to the applicable Transition Patient prior to and after the Closing (including charges for
medicine, drugs and supplies), minus (ii) any deposits, deductibles or co-payments paid by the
applicable Transition Patient prior to the Closing and included in the Excluded Assets. If Seller
receives any payments on any Transition Patient Receivable, Seller will pay Purchaser an amount
equal to the payments (including deposits, deductibles and co-payments paid, whether received by
Purchaser, Seller or their Affiliates) with respect to the applicable Transition Patient Receivable
multiplied by a fraction, the numerator of which shall be the total charges for the Transition
Patients Services provided to the applicable Transition Patient following the Closing, and the
denominator of which shall be the sum of the total charges of the Transition Patients Services
provided to the applicable Transition Patient prior to and after the Closing (including charges for
medicine, drugs and supplies). Notwithstanding the foregoing, to the extent a third party payor
requires or permits the parties to submit split bills for Transition Patients (i.e., a bill for the portion
of the Transition Patients Services provided prior to the Closing and a separate bill for the portion
of the Transition Patients Services provided after the Closing), (i) the foregoing provisions shall
not apply to billing and collection for such Transition Patients Services, (ii) Seller will be
responsible for billing and collection for all such pre-Closing Transition Patients Services (and the
accounts receivable for such Transition Patients Services will be an Excluded Assets), and (iii)
Purchaser will be responsible for billing and collection for all such post-Closing Transition Patients
Services (and the accounts receivable for such Transition Patients Services will belong to
Purchaser).

                                      ARTICLE VI
                              BANKRUPTCY COURT APPROVAL

        6.1     Bankruptcy Court Approval. The Parties acknowledge and agree that this
Agreement and the consummation of the transactions contemplated under this Agreement are
subject to approval of the Bankruptcy Court and the consideration by the Seller, in the exercise
of her fiduciary duties, of higher or better competing bids in respect of all or any part of the
Purchased Assets, whether individually or in combination with other assets of the debtors or
otherwise, in accordance with the Bidding Procedures Order (each a “Competing Bid”). If
Purchaser is selected as the Winning Bidder or Back-up Bidder (defined below), Seller shall
request entry of an order approving the Sale (the “Sale Order”) in a form reasonably acceptable
to Purchaser; provided, however, that the Parties acknowledge that the Bankruptcy Court may
amend or modify the precise terms of the proposed Sale Order and, unless such amendments or
modifications materially alter the transactions contemplated by this Agreement, the Parties shall
be obligated to Close such transactions pursuant to the terms of this Agreement, as altered by the
Sale Order. If there are no Competing Bids, or Purchaser is selected as the Winning Bidder,
Seller shall request that the Bankruptcy Court incorporate a good faith finding with respect to the
Purchaser into the Sale Order pursuant to Section 365(m) of the Bankruptcy Code.


                                                    23
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 31 of 45



        6.2    Auction. In the event of the submission of one or more Competing Bids, the Seller
shall conduct an auction (the “Auction”) in accordance with the terms of the Bidding Procedure
Motion and Bidding Procedure Order. Purchaser agrees to participate in any Auction. This
Agreement shall constitute Purchaser’s opening bid for the Purchased Assets on the terms provided
herein. Seller conducting an Auction for any or all of the Purchased Assets shall not constitute a
breach or default of this Agreement or basis for terminating the Agreement. At the conclusion of
the Auction, Seller shall select the highest and best offer as the winning bid (the “Winning Bid”
and, the associated party, the “Winning Bidder”).

        6.3    Back-up Bidder. At the conclusion of the Auction, Seller may select one or more
back-up bids (each a “Back-up Bid” and, the associated party, a “Back-up Bidder”). Purchaser
agrees to serve as a Back-up Bidder on the terms set forth herein, as modified by any higher or
better bid made by Purchaser during the Auction. In no event shall Purchaser’s Back-up Bid be
less advantageous or beneficial to Seller than the terms of this Agreement. If Purchaser is
designated as a Back-up Bidder, (a) notwithstanding anything to the contrary in Article IX or any
other provision of this Agreement, (i) Seller shall retain the Deposit, (ii) any deadlines to Close
shall be vacated, and (iii) and Purchaser’s rights to terminate this Agreement, if any, shall be
suspended pending consummation of the transaction(s) contemplated by the Winning Bid, and (b)
in the event the Winning Bidder fails to consummate any transaction(s) contemplated by the
Winning Bid, Purchaser may be designated the Winning Bidder and, if so designated, shall be
obligated to consummate the transactions herein contemplated on the terms set forth in the
Purchaser’s Back-up Bid within ten (10) business days of being so designated.

        6.4      Appeal of Sale Order. In the event an appeal is taken or a stay pending appeal is
requested from the Sale Order, Seller shall immediately notify Purchaser of such appeal or stay
request and shall provide to Purchaser promptly a copy of the related notice of appeal or order of
stay as well as written notice of any motion or application filed in connection with any appeal.
Seller shall, in consultation with the Purchaser, be primarily responsible for drafting pleadings and
attending hearings as necessary to defend against any appeal of the Sale Order; provided, however,
Purchaser shall be responsible for paying any and all fees, costs or expenses, including, without
limitation, attorneys’ fees and costs, incurred by the Seller in connection with any appeal or other
proceeding challenging the Sale commenced following entry of the Sale Order.

                                     ARTICLE VII
                           SELLER’S CONDITIONS PRECEDENT

        Notwithstanding anything to the contrary contained herein, Seller’s obligation to sell and
assign the Purchased Assets and close the transactions contemplated under this Agreement shall
be subject to and conditioned upon the satisfaction of each of the following conditions precedent
on or prior to the Closing Date, unless Seller, in the exercise of her sole and absolute discretion,
subject only to her fiduciary duties, waives such conditions, in whole or in part, in writing prior to
or on the Closing Date:

       7.1    Execution and Delivery. Purchaser shall have executed and delivered all
documents, instruments and certificates required to be executed and delivered under the terms of
this Agreement.



                                                 24
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 32 of 45



        7.2    Authorization. The Bankruptcy Court shall have approved the Agreement, and
transactions contemplated by this Agreement, without material modifications, unless expressly
agreed to by the Parties or part of Purchaser’s Winning Bid following the Auction, through the
entry of the Sale Order and no temporary restraining order, preliminary or permanent injunction
or other order preventing the consummation of the contemplated transactions shall have been
issued by any court of competent jurisdiction or any other governmental body and remain in effect
on the Closing Date.

         7.3     Covenant Performance. Purchaser shall have performed or complied with each and
all of its obligations, covenants, agreements and conditions required to be performed or complied
with by it in all material respects on or prior to the Closing Date.

       7.4    Representations and Warranties. All of the representations and warranties of
Purchaser contained in this Agreement shall be true and correct in all material respects as of the
Closing Date (subject to appropriate modifications permitted under this Agreement and except as
would not be materially adverse to Seller).

                                    ARTICLE VIII
                          PURCHASER’S CONDITIONS PRECEDENT

       Notwithstanding anything to the contrary contained herein, Purchaser’s obligation to
purchase and assume the Purchased Assets and close the transactions contemplated under this
Agreement shall be subject to and conditioned upon the satisfaction of each of the following
conditions precedent on or prior to the Closing Date, unless Purchaser waives such conditions, in
whole or in part, in writing prior to or on the Closing Date:

       8.1    Execution and Delivery. Seller shall have executed and delivered all documents,
instruments and certificates required to be executed and delivered under the terms of this
Agreement.

        8.2    Authorization. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the transactions contemplated in this
Agreement shall have been issued by any court of competent jurisdiction or any other
governmental body and remain in effect on the Closing Date.

        8.3     Covenant Performance. Seller shall have performed or complied with each and all
of the obligations, covenants, agreements and conditions required to be performed or complied
with by Seller in all material respects on or prior to the Closing Date; provided, however, that this
condition will be deemed to be satisfied unless (a) Seller was given written notice of such failure
to perform or comply and did not or could not cure such failure to perform or comply within fifteen
(15) business days after receipt of such notice and (b) the manner in which such obligations,
covenants, agreements and conditions have not been performed would be materially adverse to
Purchaser.

         8.4       Bankruptcy Court Approval.

               8.4.1 Entry of Sale Order. The Bankruptcy Court shall have entered the Sale
Order, the form and substance of which shall be reasonably acceptable to the Purchaser, approving

                                                 25
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 33 of 45



this Agreement and the consummation of the transactions contemplated by this Agreement
pursuant to Sections 363 and 365 of the Bankruptcy Code.

                 8.4.2 Enforceability of Sale Order. On the Closing Date, the Sale Order shall (1)
be in full force and effect, (2) not have been voided, reserved or vacated or subject to a stay, (3)
not have been materially amended, modified or supplemented in any way without Purchaser’s prior
written consent, and (4) be a Final Order, unless otherwise agreed by the Parties as part of an
expedited closing. For purposes of this Agreement, a “Final Order” means an order of the
Bankruptcy Court (i) as to which no appeal or notice of appeal has been timely filed as of the
Closing Date, or, if any of the foregoing has been timely filed, no stay pending appeal has been
granted, (ii) as to which the time for challenging the Sale Order has expired, and (iii) as to which
no stay is in effect.

                                             ARTICLE IX
                                            TERMINATION

        9.1     Termination. This Agreement may be terminated at any time prior to Closing under
any of the following circumstances:

                   9.1.1   by the mutual written consent of the Parties;

                9.1.2 by Seller if Purchaser has committed a material breach of this Agreement,
which material breach is adverse to Seller, and such breach has not been (i) waived in writing by
Seller or (ii) cured by Purchaser to the reasonable satisfaction of Seller within ten (10) business
days after Seller provides Purchaser written notice of such breach;

               9.1.3 by Purchaser if Seller has committed a material breach of this Agreement,
which material breach is materially adverse to Purchaser, and such breach has not been (i) waived
in writing by Purchaser or (ii) cured by Seller to the reasonable satisfaction of Purchaser within
ten (10) business days after Purchaser provides Seller of a written notice of such breach; provided,
however, Purchaser shall not be permitted to terminate this Agreement pursuant to this Section
9.1(c) if Purchaser is also in material breach of this Agreement;

              9.1.4 by Seller if satisfaction of any such condition in Article VII is or becomes
impossible and Seller has not waived such condition in writing, or the satisfaction of such condition
would require Seller to breach or result in Seller breaching her fiduciary duties or applicable law;

                9.1.5 by Purchaser if satisfaction of any such condition in Article VIII is or
becomes impossible and Purchaser has not waived such condition in writing (provided that the
failure to satisfy the applicable condition or conditions has occurred by reason other than (i)
Purchaser’s failure to comply with its obligations under the Agreement or (ii) Seller’s failure to
provide any delivery required on the Closing Date as a result of Purchaser being unwilling or
unable to close the transaction on the Closing Date);

              9.1.6 by either Party if the Bankruptcy Court fails to approve the Sale of the
Purchased Assets to Purchaser in accordance with the terms of this Agreement or any subsequent
agreement between the Parties, subject to non-material modification, or enters an order precluding
the consummation of the transactions contemplated hereunder; provided, however, that the

                                                    26
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 34 of 45



inability to assume or assign to Purchaser any Assigned Contracts due to the failure to obtain any
necessary consents shall not constitute a basis to terminate the Agreement;

                9.1.7 Subject to Article VI, by either Party if Seller designates an individual or
entity other than Purchaser as the Winning Bidder;

                9.1.8 by either Party if the Closing has not occurred on or before July 14, 2020,
unless the Closing is rescheduled to a later date pursuant to this Agreement; provided, however,
neither Party may terminate pursuant to this provision if the failure to close by the Closing Date is
the result of the Party’s failure to comply with its obligations under this Agreement;

              9.1.9 by either Party upon consummation of a transaction involving any of the
Purchased Assets to an individual or entity other than the Purchaser, unless the Purchaser expressly
approves such transaction; or

              9.1.10 by Purchaser if (i) prior to the Closing Date, one or more of the Chapter 11
Cases is converted to a case under Chapter 7 of the Bankruptcy Code or dismissed or (ii) the
Bankruptcy Court enters an order pursuant to Section 362 of the Bankruptcy Code lifting or
modifying the automatic stay with respect to any material Purchased Asset.

       9.2     Effect of Termination. With the exception of the Parties’ rights and obligations
under Section 9.3 and Article XI, if this Agreement is terminated in accordance with the provisions
of Section 9.1, all further obligations of the Parties under this Agreement shall terminate
immediately. Such termination shall not affect or abrogate the ability of the Parties to exercise
any rights or assert any claims or causes of action under Article XI, including in the event of
termination under Sections 9.1(b) or 9.1(c). Each Party acknowledges and agrees that the
agreements contained in this Section 9.2 are integral to the transactions contemplated by this
Agreement, that this Section 9.2 shall survive (without alteration) any termination under Section
9.1, and the Parties would not have entered into this Agreement without the provisions of this
Section 9.2.

         9.3       Termination Payment; Deposit.

              9.3.1 No Termination Payment. In the event of the termination of this Agreement
pursuant to Section 9.1, the Purchaser shall not be entitled to any payment or reimbursement for
costs or expenses incurred in connection with the Agreement, the negotiation and preparation of
this Agreement, the transactions contemplated in this Agreement, any efforts to obtain Bankruptcy
Court approval of the Agreement, or any other proceedings or undertakings related to any of the
foregoing.

               9.3.2 Deposit Upon Termination. In the event of the termination of this
Agreement pursuant to Sections 9.1(a), (c), (d), (f), (g), (h), (i), or (j), Seller shall return to
Purchaser the Deposit within five (5) business days after the termination of the Agreement;
provided, however, Seller may retain the Deposit if Purchaser is designated as the Back-up Bidder
following any Auction until closing of the Sale to the Winning Bidder, at which point Seller shall
return to Purchaser the Deposit as soon as reasonably practicable. In the event of the termination
of this Agreement pursuant to Section 9.1(b), breach of this Agreement by Purchaser, or
Purchaser’s failure to close the transactions contemplated by this Agreement on the Closing Date,

                                                   27
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 35 of 45



Purchaser shall be deemed to forfeit the Deposit, which amounts shall be applied to Seller’s
damages, if any, and shall not constitute liquidated damages. The forfeiture of the Deposit
pursuant to this Section 9.3(b) shall not affect, and Seller shall retain, all rights, remedies, claims,
counterclaims, and defenses Seller may possess as to Purchaser, including the right to seek
equitable or injunctive relief.

                                         ARTICLE X
                                   POST-CLOSING MATTERS

        10.1 Excluded Assets. Any Excluded Asset (or proceeds thereof) (a) pursuant to the
terms of this Agreement, (b) as otherwise determined by the Parties’ mutual written agreement, or
(c) absent such agreement, as determined by adjudication by the Bankruptcy Court, which comes
into the possession, custody or control of Purchaser (or its respective successors-in-interest,
assigns or affiliates) shall, within five (5) business days following receipt, or such longer period
as reasonably necessary, be transferred, assigned or conveyed by Purchaser (and its respective
successors-in-interest, assigns and affiliates) to Seller without imposing any charge to Seller for
Purchaser’s transfer, storage, handling or holding of same on and after the Effective Time.
Purchaser shall not have the right to contest its obligation to transfer, assign and convey to Seller
any Excluded Asset (or proceeds thereof) because of any outstanding claims, liabilities or
obligations asserted by Purchaser against Seller or Debtors. If Purchaser fails to remit any monies
in accordance with the first sentence of this Section 10.1, such withheld funds shall bear interest
at the Prime Rate in effect on the calendar day upon which such payment was required to be made
to Sellers (the “Excluded Asset Due Date”) plus five percent (5%) (or the maximum rate allowed
by law, whichever is less), such interest accruing on each calendar day after the Excluded Asset
Due Date until payment of such withheld funds and all interest thereon is made to Seller. Purchaser
shall be liable and obligated to reimburse Seller for any and all fees, costs and expenses, including,
without limitation, attorneys’ fees and costs, incurred by Seller to enforce the provisions of this
Section 10.1.

         10.2      Access to Records.

                10.2.1 Purchaser shall cooperate with Seller, her representatives, any of her
affiliates or professionals, the Official Committee of the Unsecured Creditors of the Debtors,
Debtors’ estate representative(s) and any liquidating trustee of the Debtors’ bankruptcy estates
(collectively, the “Seller Parties”) and their insurance carriers in connection with the
administration of Debtors’ bankruptcy estates, including, without limitation, in connection with all
claims, actions, causes of action or audits relating to the Excluded Assets, Excluded Liabilities or
pre-Closing operation of the Debtors, the Hospital, or Nursing School that any Seller Party may
elect to pursue, dispute or defend, in respect of events occurring prior to the Effective Time with
respect to the operation of the Debtors, the Hospital, or Nursing School. Such cooperation shall
include, without limitation, providing copies of any relevant documents and communications and
making any employees of Purchaser available for interviews, depositions, hearings and trials and
other assistance in connection with the administration of Debtors’ bankruptcy estates, or the
bankruptcy estates of any affiliates of the Debtors, and such cooperation shall also include making
all of Purchaser’s employees available to assist in the securing and giving of evidence and in
obtaining the presence and cooperation of witnesses (all of which shall be done without payment
of any fees or expenses to Purchaser or to such employees).

                                                  28
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 36 of 45



                10.2.2 In connection with (i) the transition of the Purchased Assets pursuant to the
transactions contemplated by this Agreement, (ii) Debtors’ or Seller’s rights to the Excluded
Assets, (iii) any claim, audit, or proceeding, including, without limitation, any tax claim, audit, or
proceeding, and (iv) the Debtors’ or Seller’s obligations under the Excluded Liabilities, Purchaser
shall after the Effective Time give Seller, or any representative, successor or affiliate of Seller,
access during normal business hours to the Owned Real Property, Hospital, and Nursing School,
and related books, personnel, accounts and records and all other relevant documents and
information with respect to the assets, liabilities and business of the Debtors as Seller, or any
representative, successor or affiliate of Seller, may from time to time reasonably request, all in
such manner as not to unreasonably interfere with the operations of Purchaser.

               10.2.3 To the maximum extent permitted by law, if Purchaser receives any requests
or demands, by subpoena or otherwise, any documents relating to the Excluded Liabilities or
Excluded Assets, including, without limitation, documents relating to the operations of any of the
Debtors, the Hospital or the Nursing School prior to the Effective Time, prior to any disclosure of
such documents, Purchaser shall notify Seller not later than three (3) business days after receipt of
such request or demand and shall provide Seller with the opportunity to object to, and otherwise
coordinate with respect to, such request or demand. Purchaser shall cooperate with and provide
reasonable assistance to Seller in objecting to any such request or demand.

                10.2.4 Notwithstanding anything to the contrary contained herein, Seller shall be
permitted to make and retain a copy of any and all documents and communications of Debtors that
may be relevant to the administration of Debtors’ bankruptcy estates, including, without limitation,
any electronically stored information. Purchaser shall grant Seller, or any employee, agent,
representative, successor or affiliate of Seller, reasonable access to the books and records of
Debtors as well as any computers, servers, tangible storage devices, cloud-based storage accounts
or servers, or any other media or medium for the storage of electronic information or data
(collectively, “ESI Devices”), as well as any access and authorization necessary to make and retain
copies of any of the foregoing and, to the extent contained on any ESI Device, copy or create an
image of the ESI Devices, including any metadata. To the extent Purchaser, following the
Effective Time, utilizes any ESI Devices used by Debtors prior to the Closing Date, Purchaser
agrees and consents to the copying or imaging of such ESI Devices in their entirety, including
information related to Purchaser’s operations following the Effective Time; provided, however,
that Seller shall keep any information, documentation, communications, or data recovered from
any ESI Devices exclusively related to Purchaser’s operations for the period following the
Effective Time confidential, unless the disclosure of such information is necessary for the
administration of the Debtors’ bankruptcy estates, including, without limitation, the sale,
monetization or disposition of any Excluded Assets, the prosecution of any claims or causes of
action that constitute Excluded Assets, the enforcement of this Agreement, the exercise or
exploitation of any rights granted or retained under this Agreement, or as otherwise compelled
pursuant to any requests for the production of document, subpoena or other court order. Purchaser
acknowledges and agrees that Seller may require access to Debtors’ books and records, documents,
communications and ESI Devices following the Effective Time and such access may be required
on an expedited basis in order to protect the interests of the Debtors’ bankruptcy estates. Any
request for access pursuant to this Section 10.2 may be made by electronic mail or overnight
courier to the addresses provided for the delivery of notices to Purchaser under Section 13.6,
below, which requests shall be deemed received and effective upon delivery. Purchaser shall

                                                 29
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 37 of 45



respond to any written request for access made pursuant to this Section 10.2 not later than three
(3) business days and provide access to the requested material not later than seven (7) business
days following delivery of the subject request. In the event Purchaser fails to respond or provide
access within the time required under this Section 10.2(d), Seller may move ex parte, in accordance
with the applicable rules and procedures of the Bankruptcy Court, for an order compelling
Purchaser to comply with the provisions of this Section 10.2 and awarding Seller reasonable fees
and costs, including, without limitation, reasonable attorneys’ fees and costs, incurred in
connection with such proceedings.

                 10.2.5 Purchaser shall be responsible for the payment of, and Seller shall have no
liability or responsibility for, any fees, costs or expenses, including, without limitation, attorneys’
fees and costs, incurred by Purchaser in complying with its obligations under this Section 10.2.

        10.3 Turnover and Accounting of Post-Closing Receipts. The Parties shall reasonably
cooperate to ensure that any and all payments that constitute “Excluded Assets” shall be paid to
and received by Seller and any and all payments that constitute “Purchased Assets” transferred to
Purchaser pursuant to Section 1.7 or that otherwise arise from services rendered by Purchaser on
or after the Effective Time be paid to and received by Purchaser. In the event that payments that
constitute a Purchased Asset are deposited to a bank account of Seller, which is not automatically
swept or transferred to Purchaser, Seller shall, within five (5) business days of notice of the receipt
of such payments, turnover and pay Purchaser said funds. In the event that payments that constitute
an Excluded Asset are deposited to a bank account of Purchaser or otherwise received by
Purchaser, Purchaser shall, within five (5) business days of notice of the receipt of funds
representing any Excluded Assets, turnover and pay Seller such funds. Each Party shall have the
right, once every thirty (30) days, to request and receive records from the other Party reflecting
any deposits into such Party’s bank account(s) or otherwise received by such Party and, once every
year, to audit by an independent and competent auditor, at the requesting Party’s sole expense, the
bank records and remittance advices of the other Party. If upon review of such records, a Party
determines that there has either been an overpayment or an underpayment of funds due, the Party
owing funds shall, within five (5) business days of receipt of a demand for an accounting and
turnover of such funds, pay such funds to the Party entitled thereto or contest the assertion of any
rights to such funds. In the event of a dispute regarding the Parties’ respective rights to any funds,
the Parties shall present such dispute to the Bankruptcy Court pursuant to a motion to enforce this
Agreement; each Party, to the extent necessary, waiving any rights or requirements under Rule
7001 of the Federal Rules of Bankruptcy Procedure for resolution of any such dispute pursuant to
an adversary proceeding. The Bankruptcy Court shall have exclusive jurisdiction to resolve any
disputes regarding the Parties respective rights to funds under this Agreement or obligations to
turnover any funds under this Section 10.3.

                                         ARTICLE XI
                                     DEFAULT AND TAXES

        11.1 Purchaser Default. If Purchaser commits any material default under this Agreement
prior to Closing, (a) Purchaser shall be deemed to forfeit the Deposit and (b) Seller shall be entitled
to sue for damages or specific performance of the terms of this Agreement and recover any and all
fees, costs and expenses, including, without limitation, any attorneys’ fees and costs, incurred by
Seller as a result of Purchaser’s default. The foregoing remedies are in addition to the right to

                                                  30
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 38 of 45



terminate this Agreement under Section 9.1. The termination of the Agreement pursuant to Section
9.1 shall not abrogate or limit the rights of Seller to retain the Deposit and sue for damages as
provided in this Article XI.

        11.2 Seller Default. If Seller commits any material default under this Agreement prior
to Closing, Purchaser’s sole remedy shall be the return of the Deposit. Except for the return of the
Deposit, Purchaser shall have no recourse, claims or causes of action against, or right to damages
or reimbursement of any fees or costs (including attorneys’ fees and costs) from, Seller or Debtors’
bankruptcy estates in the event of material default or termination of the Agreement.

         11.3 No Recourse to Third Parties. Notwithstanding anything in Sections 11.1 or 11.2
to the contrary, all claims or causes of action (whether in contract or in tort, in law or in equity)
that may be based upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in or in connection
with this Agreement or as an inducement to enter into this Agreement), may be made only against
the Parties to this Agreement. No Person who is not a Party to this Agreement shall have any
liability (whether in contract or in tort, in law or in equity, or based upon any theory that seeks to
impose liability of an entity Party against its owners or affiliates) for any obligations or liability
arising under, in connection with or related to this Agreement or for any claim based on, in respect
of, or by reason of this Agreement or its negotiation or execution; and each Party hereto waives
and releases all such liabilities, claims and obligations against any such Purchaser Party or Seller
Party that is not a Party.

         11.4 Limitation of Seller’s Liability. Seller is entering into this Agreement solely in her
capacity as Chapter 11 Trustee of the Debtors. Neither Seller, in her personal capacity or as
Chapter 11 Trustee for non-Party affiliates of the Debtors, nor GlassRatner Advisory & Capital
Group LLC shall be liable to Purchaser for any claims or causes of action (whether in contract or
in tort, in law or in equity) that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into this Agreement),
or any amounts or obligations due or owing to Purchaser by Seller, in her capacity as Chapter 11
Trustee of the Debtors, under this Agreement.

         11.5      Tax Matters; Allocation of Purchase Price.

                11.5.1 After the Effective Time, the Parties shall cooperate fully with each other
and shall make available to each other, as reasonably requested, all information, records or
documents relating to tax liabilities or potential tax liabilities attributable to Seller or Debtors with
respect to the operation of the Purchased Assets for all periods prior to the Effective Time and
shall preserve all such information, records and documents at least until the expiration of any
applicable statute of limitations or extensions thereof. The Parties shall also make available to
each other, to the extent reasonably required, and at the reasonable cost of the requesting Party (for
out-of-pocket costs and expenses only), personnel responsible for preparing or maintaining
information, records and documents in connection with tax matters and as Seller reasonably may
request in connection with the completion of any post-Closing audits of the Debtors’ businesses
or bankruptcy estates.



                                                   31
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 39 of 45



                 11.5.2 Solely for purposes of tax reporting and matters arising in the Chapter 11
Cases or related to the administration of Debtors’ bankruptcy estates, including, without limitation,
the treatment of claims purportedly secured by some or all of the Purchased Assets, Schedule 11.5
sets forth the allocation of the Purchase Price (including any liabilities that are considered to be an
increase to the Purchase Price for United States federal income tax purposes) among the Purchased
Assets in accordance with Section 1060 of the Code and the Treasury Regulations promulgated
thereunder (the “Allocation Schedule”). The Allocation Schedule shall be final and binding upon
Seller and Purchaser with respect to matters relating to required tax reporting by each Party. The
Parties shall refrain from taking any position that is inconsistent with the Allocation Schedule with
respect to tax reporting.

                                          ARTICLE XII
                                          RISK OF LOSS

        12.1 Assumption of Risk. Purchaser assumes any and all risks of loss or damage to the
Purchased Assets as of the Effective Time. Sections 12.2 and 12.3 govern the allocation of risk
with respect to any event(s) of loss or damage to the Owned Real Property, or any portion thereof,
and Personal Property occurring prior to the Effective Time. Any event of loss or damage
unknown to Seller as of or first discovered by the Parties, or either of them, following the Effective
Time shall be deemed to occur after the Effective Time for purposes of this Article XII, regardless
of whether the event of loss or damage relates to a condition in existence on or an event prior to
the Effective Time.

         12.2 Minor Damage. In the event of loss or damage to the Owned Real Property, or any
portion thereof, that is not “major” (as hereinafter defined in Section 12.4) or in the event of loss
or damage to any Personal Property constituting a Purchased Asset, this Agreement shall remain
in full force and effect provided Seller either (a) performs any necessary repairs or (b) assigns to
Purchaser all of Seller’s or Debtors’ right, title and interest to any claims and proceeds Seller or
Debtors may have with respect to any casualty insurance policies or condemnation awards relating
to the premises or property in question. In the event that Seller elects to perform repairs upon the
Owned Real Property or any Personal Property, Seller shall use reasonable efforts to complete
such repairs promptly and the date of Closing shall be extended a reasonable time in order to allow
for the completion of such repairs, unless otherwise agreed by the Parties. If Seller elects to assign
a casualty claim to Purchaser, the Purchase Price shall be reduced by an amount equal to any
unpaid deductible amount under any applicable insurance policy or uninsured amount.

        12.3 Major Damage. In the event of a “major” loss or damage to the Owned Real
Property, or any portion thereof, Purchaser may terminate this Agreement by written notice to
Seller, in which event the Deposit shall be returned to Purchaser. Except for the return of the
Deposit, Purchaser shall have no recourse, claims or causes of action against, or right to damages
from, Seller or Debtors’ bankruptcy estates in the event of termination of the Agreement due to
“major” loss or damage. If Purchaser elects to proceed with Closing, Seller shall (a) assign to
Purchaser all of Seller’s or Debtors’ right, title and interest to any claims and proceeds Seller or
Debtors may have with respect to any casualty insurance policies or condemnation awards relating
to the premises in question and (b) the Purchase Price shall be reduced by an amount equal to any
unpaid deductible amount under any applicable insurance policy and any uninsured loss.


                                                  32
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 40 of 45



Purchaser shall have no right to terminate the Agreement due to “major” loss or damage to any
Purchased Asset other than the Owned Real Property, or any portion thereof.

        12.4 Definition of “Major” Loss or Damage. For purposes of Sections 12.2 and 12.3,
“major” loss or damage refers to the following: (i) loss or damage to the Owned Real Property, or
any portion thereof, such that the cost of repairing or restoring the premises in question to a
condition substantially identical to that of the premises in question as of the Execution Date would
be, in the opinion of an architect selected by Seller and reasonably approved by Purchaser, equal
to or greater than [DAMAGES AMOUNT ($__________)], and (ii) any loss equal to or greater
than [DAMAGES AMOUNT ($__________)] due to a condemnation. If Purchaser does not give
notice to Seller of Purchaser’s reasons for disapproving an architect within five (5) business days
after receipt of notice of the proposed architect, Purchaser shall be deemed to have approved the
architect selected by Seller. Unless mutually agreed in writing by the Parties, the opinion of the
architect selected pursuant to this Section 12.4 shall control the determination of whether any loss
or damage qualifies as a “major” loss or damage for purposes of Sections 12.2 and 12.3.

                                     ARTICLE XIII
                               MISCELLANEOUS PROVISIONS

        13.1 Further Assurances and Cooperation. Each Party shall execute, acknowledge and
deliver to the other Party any and all other assignments, consents, approvals, conveyances,
assurances, documents and instruments reasonably requested by such Party at any time and shall
take any and all other actions reasonably requested by such Party at any time for the purpose of
obtaining Bankruptcy Court approval of this Agreement, consummating the transactions
hereunder, and fulfilling such Party’s obligations hereunder. After consummation of the
transactions contemplated in this Agreement, the Parties agree to cooperate with each other and
take such further actions as may be necessary or appropriate to effectuate, carry out and comply
with all of the terms of this Agreement, the documents referred to in this Agreement and the
transactions contemplated hereby.

        13.2 Successors and Assigns. All of the terms and provisions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the respective successors
and assigns of the Parties. No Party hereto may assign any of its rights or delegate any of its duties
under this Agreement without the prior written consent of the other Parties; provided, however, (a)
Purchaser may assign this Agreement to an entity or entities controlling, controlled by or under
common control with Purchaser (such entity, a “Purchaser Assignee”) without the prior written
consent of Seller, so long as the Purchaser Assignee assumes the obligations of Purchaser under
and agrees to be bound by all terms of this Agreement, and (b) Purchaser may take title to some
or all of the Purchased Assets through a Purchaser Assignee, so long as Purchaser notifies Seller
of any intention to assign to or take title of any Purchased Assets through a Purchaser Assignee no
less than three (3) business days prior to the Closing Date (including the name and signature block
of the proposed transferee). Purchaser’s assignment of this Agreement or any of its rights or
obligation hereunder shall not relieve Purchaser of its obligations under this Agreement prior to or
following the Closing Date, unless expressly agreed in writing by Seller.

       13.3 Governing Law; Venue. This Agreement shall be construed, performed, and
enforced in accordance with, and governed by, the laws of the State of _____________ (without

                                                 33
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 41 of 45



giving effect to the principles of conflicts of laws thereof), except to the extent that the laws of
such State are superseded by the Bankruptcy Code or other applicable federal law. For so long as
Seller is subject to the jurisdiction of the Bankruptcy Court, the Parties irrevocably elect, as the
sole forum for the adjudication of any matters arising under or in connection with the Agreement,
the exclusive jurisdiction of the Bankruptcy Court. The Parties hereby consent to the jurisdiction
of the Bankruptcy Court and waive their right to challenge any proceeding involving or relating to
this Agreement on the basis of lack of jurisdiction over the Person or forum non conveniens and,
to the extent necessary, consent to the Bankruptcy Court entering any final orders, judgments or
decrees necessary to resolve any matter pending before the Bankruptcy Court arising out of or
related to this Agreement or the transactions contemplated by this Agreement.

       13.4 Amendments. This Agreement may not be amended other than by written
instrument signed by all of the Parties.

        13.5 Exhibits, Schedules and Disclosure Schedule. The Disclosure Schedule and all
exhibits and schedules referred to in this Agreement shall be attached hereto and are incorporated
by reference herein. From the Execution Date until the Closing, the Parties agree that Seller may
update the Disclosure Schedule, as necessary, upon written notice to Purchaser, and the applicable
representation and warranty shall thereafter be deemed amended for all purposes by such updated
Disclosure Schedule; provided, that the occurrence of a change to Seller’s representations that is
materially adverse to Purchaser shall constitute the nonfulfillment of the condition. Any matter
disclosed in this Agreement or in the Disclosure Schedule with reference to any Section of this
Agreement shall be deemed a disclosure in respect of all sections to which such disclosure may
apply. The headings, if any, of the individual sections of the Disclosure Schedule are provided for
convenience only and are not intended to affect the construction or interpretation of this
Agreement. The Disclosure Schedule is arranged in sections and paragraphs corresponding to the
numbered and lettered sections and paragraphs of this Agreement merely for convenience, and the
disclosure of an item in one section of the Disclosure Schedule as an exception to a particular
obligation, representation or warranty shall be deemed adequately disclosed as an exception with
respect to all other obligations, representations or warranties, notwithstanding the presence or
absence of an appropriate section of the Disclosure Schedule with respect to such other obligation,
representations or warranties or an appropriate cross reference thereto.

        13.6 Notices. Any notice, demand, letter or other communication required, permitted,
or desired to be given hereunder shall be delivered via (a) electronic mail and (b) personal delivery,
overnight courier, or United States mail, with postage prepaid thereon, certified or registered mail,
return receipt requested, addressed as follows:

            If to Seller:              Carol L. Fox, Chapter 11 Trustee
                                       200 E. Broward Blvd., Ste. 1010
                                       Fort Lauderdale, FL 33301
                                       cfox@glassratner.com

            With a copy to:            Elizabeth A. Green
                                       Tiffany Payne Geyer
                                       Jimmy D. Parrish
                                       BakerHostetler LLP

                                                 34
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 42 of 45



                                      200 S. Orange Ave., Ste. 2300
                                      Orlando, FL 32801-3432
                                      egreen@bakerlaw.com
                                      tpaynegeyer@bakerlaw.com
                                      jparrish@bakerlaw.com

            If to Purchaser:          [NAME/CONTACT INFO]

            With a copy to:           [PURCHASER’S COUNSEL]

The failure to deliver a copy of any notice, demand, letter or other communication upon the Party
and, if any, the related “copy” recipient shall render the delivery ineffective. Any Party may
change, remove or replace any recipient designated under this Section 13.6 through the provision
of written notice on the other Party in accordance with the provisions of this section, which notice
shall be effective one (1) business day following receipt by the other Party.

        13.7 Headings. The section and other headings contained in this Agreement and in the
Disclosure Schedule, exhibits and schedules to this Agreement are included for the purpose of
convenient reference only and shall not restrict, amplify, modify or otherwise affect in any way
the meaning or interpretation of this Agreement or the Disclosure Schedule, exhibits and schedules
hereto.

        13.8 Joint Authorship. This Agreement shall be construed according to its fair meaning
and as if authored by all Parties hereto.

         13.9 Gender and Number; Construction. All references to the neuter gender shall
include the feminine or masculine gender and vice versa, where applicable, and all references to
the singular shall include the plural and vice versa, where applicable. Unless otherwise expressly
provided, the word “including” followed by a listing does not limit the preceding words or terms
and shall mean “including, without limitation.” The words “herein,” “hereof” and “hereunder”
and words of similar import refer to this Agreement as a whole and not to any particular provision
of this Agreement. References to a “party” means a Party to this Agreement and include references
to such Party’s successors and permitted assigns; and references to a “third party” means a person
that is not a Party to this Agreement.

        13.10 Third Party Beneficiary. None of the provisions contained in this Agreement are
intended by the Parties, nor shall they be deemed, to confer any benefit on any person not a Party
to this Agreement.

       13.11 Expenses and Attorneys’ Fees. Except as otherwise provided in this Agreement,
each Party shall bear and pay its own costs and expenses relating to the preparation of this
Agreement and to the transactions contemplated by, or the performance of or compliance with any
condition or covenant set forth in, this Agreement, including, without limitation, the disbursements
and fees of their respective attorneys, accountants, advisors, agents and other representatives,
whether or not the transactions contemplated hereby are consummated.

       13.12 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall constitute one and the

                                                35
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 43 of 45



same Agreement, binding on all of the Parties hereto. The Parties agree that facsimile or electronic
.PDF copies of signatures shall be deemed originals for all purposes hereof and that a Party may
produce such copies, without the need to produce original signatures, to prove the existence of this
Agreement.

       13.13 Entire Agreement. This Agreement, the Disclosure Schedule, the exhibits and
schedules, and the documents referred to in this Agreement contain the entire understanding
between the Parties with respect to the transactions contemplated hereby and supersede all prior
or contemporaneous agreements, understandings, representations and statements, oral or written,
between the Parties on the subject matter hereof (the “Superseded Agreements”), which
Superseded Agreements shall be of no further force or effect.

        13.14 No Waiver. Any term, covenant or condition of this Agreement may be waived at
any time by the Party which is entitled to the benefit thereof but only by a written notice signed by
the Party expressly waiving such term or condition. The subsequent acceptance of performance
hereunder by a Party shall not be deemed to be a waiver of any preceding breach by any other
Party of any term, covenant or condition of this Agreement, other than the failure of such other
Party to perform the particular duties so accepted, regardless of the accepting Party’s knowledge
of such preceding breach at the time of acceptance of such performance. The waiver of any term,
covenant or condition shall not be construed (a) as a waiver of any other term, covenant or
condition of this Agreement or (b) as a waiver of any subsequent breach of the same term, covenant
or condition.

         13.15 Severability. With the exception of Sections ___________ , if any term, provision,
condition or covenant of this Agreement or the application thereof to any Party or circumstance is
held to be illegal, invalid or unenforceable under any present or future law, and if the rights or
obligations of Seller or Purchaser under this Agreement will not be materially and adversely
affected thereby, (a) such provision will be fully severable, (b) this Agreement will be construed
and enforced as if such illegal, invalid or unenforceable provision had never comprised a part
hereof, (c) the remaining provisions of this Agreement will remain in full force and effect and will
not be affected by the illegal, invalid or unenforceable provision or by its severance here from, and
(d) in lieu of such illegal, invalid or unenforceable provision, there will be added automatically as
a part of this Agreement a legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

        13.16 Time is of the Essence. Time is of the essence for all dates and time periods set
forth in this Agreement and each performance called for in this Agreement.

         13.17 Like Kind Exchange. If Purchaser wishes to enter into an exchange with respect to
the Owned Real Property under Section 1031 of the Internal Revenue Code ("Exchange"), the
Seller agrees to cooperate in all reasonable respects to effectuate the Exchange, including the
execution of documents; provided the cooperating party shall incur no liability or expense related
to the Exchange. Purchaser shall be responsible for all agreements, documents and escrow
instructions. Purchaser shall reimburse Seller for any and all fees and expenses incurred in
facilitating any Exchange, including, without limitation, any attorneys’ fees and costs incurred by
Seller in seeking any necessary approval(s) of the Bankruptcy Court. Any assignment necessary
to effectuate the Exchange must be approved by the Seller in writing; provide that such an

                                                 36
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 44 of 45



assignment shall not waive, release or otherwise affect the obligations of Purchaser under this
Agreement. Any Exchange shall close simultaneously with the Sale and shall not delay or hinder
the Closing.

                             [SIGNATURE PAGE TO FOLLOW]




                                              37
4840-5529-4911.1
 Case 19-61608-grs Doc 631-1 Filed 06/08/20 Entered 06/08/20 17:22:50 Desc
Exhibit Proposed Asset Purchase Agreement for St. Alexius Transaction Page 45 of 45



       IN WITNESS WHEREOF, this Agreement has been entered into as of this ___ day of
_____ , 2020.



                                        PURCHASER:

                                        [Purchaser Name]



                                        Signature:
                                        Name:
                                        Title:
                                        Date:

                                        SELLER:

                                        Carol L. Fox, as Chapter 11 Trustee of St.
                                        Alexius Properties, LLC, St. Alexius Hospital
                                        Corporation # 1, and Success Healthcare 2, LLC



                                        Signature:
                                        Name:        Carol L. Fox
                                        Title:       Chapter 11 Trustee of St. Alexius
                                                     Properties, LLC, St. Alexius Hospital
                                                     Corporation # 1, and Success
                                                     Healthcare 2, LLC
                                        Date:




                                           38
4840-5529-4911.1
